--------------------------------------------------------------------------------

 
NONSTANDARDIZED ADOPTION AGREEMENT
PROTOTYPE CASH OR DEFERRED PROFIT-SHARING PLAN


Sponsored by


ATR, Inc


The Employer named below hereby establishes a Cash or Deferred Profit-Sharing
Plan for eligible Employees as provided in this Adoption Agreement and the
accompanying Basic Plan Document #01.



I. EMPLOYER INFORMATION

 

 
If more than one Employer is adopting the Plan, complete this section based on
the lead Employer. Additional Employers who are members of the same controlled
group or affiliated service group may adopt this Plan by completing and
executing Section XX(A) of the Adoption Agreement.




 
A.
Name And Address:



Atlas America, Inc.
311 Rouser Road
Moon Township, PA 15108



 
B.
Telephone Number:
412-262-2830




 
C.
Employer’s Tax ID Number: 
51-0404430

 

 
D.
Form Of Business:




 
o
1.
Sole Proprietor
o
5.
Limited Liability Company




 
o
2.
Partnership
o
6.
Limited Liability Partnership




 
o
3.
Corporation
o
7.
_______________________




 
x
4.
S Corporation
 
 
 




 
E.
Is The Employer Part Of A Controlled Group?
x  YES
o  NO

 
Part Of An Affiliated Service Group?
o  YES
x  NO




 
F.
Name Of Plan: Atlas America, Inc. Investment Savings Plan




 
G.
Three Digit Plan Number: 001




 
H.
Employer’s Tax Year End: 12/31




 
I.
Employer’s Business Code: 213110

 
II.
EFFECTIVE DATE




 
A.
New Plan: 



This is a new Plan having an Effective Date of 06/30/05.



 
B.
Amended and Restated Plans: 



This is an amendment or restatement of an existing Plan. The initial Effective
Date of the Plan was ________________________________________. The Effective
Date of this amendment or restatement is __________________________.
 
1

--------------------------------------------------------------------------------




 
C.
Amended or Restated Plans for GUST:



This is an amendment or restatement of an existing Plan to comply with GUST [The
Uruguay Round Agreements, Pub. L. 103-465 (GATT); The Uniformed Services
Employment and Reemployment Rights Act of 1994, Pub. L. 103-353 (USERRA); The
Small Business Job Protection Act of 1996, Pub. L. 104-188 (SBJPA) [including
Section 414(u) of the Internal Revenue Code]; The Taxpayer Relief Act of 1997,
Pub. L. 105-34 (TRA’97); The Internal Revenue Service Restructuring and Reform
Act of 1998, Pub. L. 105-206 (IRSRRA), and The Community Renewal Tax Relief Act
of 2000, Pub. L. 106-554 (CRA). The initial Effective Date of the Plan was
________________________________________. Except as provided for in the Plan,
the Effective Date of this amendment or restatement is
__________________________. (The restatement date should be no earlier than the
first day of the current Plan Year. The Plan contains appropriate retroactive
Effective Dates with respect to provisions of GUST.)


Pursuant to Code Section 411(d)(6) and the Regulations issued thereunder, an
Employer cannot reduce, eliminate or make subject to Employer discretion any
Code Section 411(d)(6) protected benefit. Where this Plan document is being
adopted to amend another plan that contains a protected benefit not provided for
in the Basic Plan Document #01, the Employer may complete Schedule A as an
addendum to this Adoption Agreement. Schedule A describes such protected
benefits and shall become part of this Plan. If a prior plan document contains a
plan feature not provided for in the Basic Plan Document #01, the Employer may
attach Schedule B describing such feature. Provisions listed on Schedule B are
not covered by the IRS Opinion Letter issued with respect to the Basic Plan
Document #01.



 
D.
Effective Date for Elective Deferrals: 



If different from above, the Elective Deferral provisions shall be effective
__________________________.
 
III.
DEFINITIONS




 
A.
“Compensation”



Select the definition of Compensation, the Compensation Computation Period, any
Compensation Dollar Limitation and Exclusions from Compensation for each
Contribution Type from the options listed below. Enter the letter of the option
selected on the lines provided below. Leave the line blank if no election needs
to be made.
 
Employer
Contribution Type
Compensation
Definition
Compensation
Computation
Period
Compensation
Dollar Limitation
Exclusions
From Compensation
All Contributions
b
a
$
i
Elective Deferrals
   
$
 
Voluntary After-tax
   
$
 
Required After-tax
   
$
 
Safe Harbor
   
$
 
Non-Safe Harbor
Match Formula 1
   
$
 
QNEC/QMAC
   
$
 
Discretionary
   
$
 
Non-Safe Harbor
Match Formula 2
   
$
 



Antidiscrimination
Tests
Compensation
Definition
Compensation
Computation Period
Compensation
Dollar Limitation
ADP/ACP
b
a
$

 
2

--------------------------------------------------------------------------------


 
Compensation Computation Periods must be consistent for all contribution types,
except discretionary. If different Computation Periods are selected, the
selection for ADP/ACP testing will be deemed to be the election for all purposes
except for Discretionary Contributions.



 
1.
Compensation Definition:




 
a.
Code Section 3401(a) - W-2 Compensation subject to income tax withholding at the
source.




 
b.
Code Section 3401(a) - W-2 Compensation subject to income tax withholding at the
source, with all pre-tax contributions added.




 
c.
Code Section 6041/6051 - Income reportable on Form W-2.




 
d.
Code Section 6041/6051 - Income reportable on Form W-2, with all pre-tax
contributions added.




 
e.
Code Section 415 - All income received for services performed for the Employer.




 
f.
Code Section 415 - All income received for services performed for the Employer,
with all pre-tax contributions excluded.



The Code Section 415 definition will always apply with respect to sole
proprietors and partners.



 
2.
Compensation Computation Period:




 
a.
Compensation paid during a Plan Year while a Participant.




 
b.
Compensation paid during the entire Plan Year.




 
c.
Compensation paid during the Employer's fiscal year.




 
d.
Compensation paid during the calendar year.




 
3.
Compensation Dollar Limitation: The dollar limitation section does not need to
be completed unless Compensation of less than the Code Section 401(a)(17) limit
of $160,000 (as indexed) is to be used.




 
4.
Exclusions from Compensation (non-integrated plans only):

 

 
a.
There will be no exclusions from Compensation under the Plan.




 
b.
Any amount included in a Participant’s gross income due to the application of
Code Sections 125, 132(f)(4), 402(h)(1)(B), 402(e) or 403(b) will be excluded
from the definition of Compensation under the Plan.




 
c.
Overtime




 
d.
Bonuses




 
e.
Commissions




 
f.
Exclusion applies only to Participants who are Highly Compensated Employees.




 
g.
Severance pay




 
h.
Holiday and vacation pay


3

--------------------------------------------------------------------------------





 
i.
Other: taxable income resulting from the exercise of nonqualified stock options




 
B.
“Disability”




 
x
1.
As defined in paragraph 1.26 of the Basic Plan Document #01.




 
*
2.
As defined in the Employer’s Disability Insurance Plan.




 
*
3.
An individual will be considered to be disabled if he or she is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or to be
of long continued and indefinite duration. An individual shall not be considered
to be disabled unless he or she furnishes proof of the existence thereof in such
form and manner as the Secretary may prescribe.




 
C.
“Highly Compensated Employees - Top-Paid Group Election” For Plans which are
being amended and restated for GUST, please complete Schedule C outlining the
preamendment operation of the Plan, as well as this section of the Adoption
Agreement. The testing elections made below will apply to the future operation
of the Plan. 




 
*
1.
Top-Paid Group Election:



In determining who is a Highly Compensated Employee, the Employer makes the
Top-Paid Group election. The effect of this election is that an Employee (who is
not a 5% owner at any time during the determination year or the look-back year)
who earned more than $80,000, as indexed for the look-back year, is a Highly
Compensated Employee if the Employee was in the Top-Paid Group for the look-back
year. This election is applicable for the Plan Year in which this Plan is
effective.



 
*
2.
Calendar Year Data Election:

 
If the Plan Year is not the calendar year, the prior year computation period for
purposes of determining if an Employee earned more than $80,000, as indexed, is
the calendar year beginning in the prior Plan Year. This election is applicable
for the Plan Year in which this Plan is effective.



 
D.
“Hour Of Service” 



Hours shall be determined by the method selected below. The method selected
shall be applied to all Employees covered under the Plan as follows:



 
*
1.
Not applicable. For all purposes under the Plan, a Year of Service (Period of
Service) is defined as Elapsed Time.




 
x
2.
On the basis of actual hours for which an Employee is paid or entitled to
payment.




 
*
3.
On the basis of days worked. An Employee shall be credited with ten (10) Hours
of Service if such Employee would be credited with at least one (1) Hour of
Service during the day.




 
*
4.
On the basis of weeks worked. An Employee shall be credited with forty-five (45)
Hours of Service if the Employee would be credited with at least one (1) Hour of
Service during the week.




 
*
5.
On the basis of semi-monthly payroll periods. An Employee shall be credited with
ninety-five (95) Hours of Service if such Employee would be credited with at
least one (1) Hour of Service during the semi-monthly payroll period.


4

--------------------------------------------------------------------------------




 
*
6.
On the basis of months worked. An Employee shall be credited with
one-hundred-ninety (190) Hours of Service if such Employee would be credited
with at least one (1) Hour of Service during the month.




 
E.
“Integration Level”




 
x
1.
Not applicable. The Plan’s allocation formula is not integrated with Social
Security.




 
*
2.
The maximum earnings considered wages for such Plan Year for Social Security
withholding purposes without regard to Medicare.




 
*
3.
________% (not more than 100%) of the amount considered wages for such Plan Year
for Social Security withholding purposes without regard to Medicare.




 
*
4.
$________, provided that such amount is not in excess of the amount determined
under paragraph (E)(2) above.




 
*
5.
One dollar over 80% of the amount considered wages for such Plan Year for Social
Security withholding purposes without regard to Medicare.




 
*
6.
20% of the maximum earnings considered wages for such Plan Year for Social
Security withholding purposes without regard to Medicare.




 
F.
“Limitation Year”



Unless elected otherwise below, the Limitation Year shall be the Plan Year.


The 12-consecutive month period commencing on 01/01 and ending on 12/31.


If applicable, there will be a short Limitation Year commencing on
___________________________ and ending on ___________________________.
Thereafter, the Limitation Year shall end on the date specified above.



 
G.
“Net Profit”

 

 
x
1.
Not applicable. Employer contributions to the Plan are not conditioned on
profits.




 
*
2.
Net Profits are defined as follows:




 
*
a.
As defined in paragraph 1.61 of Basic Plan Document #01.




 
*
b.
Net Profits will be defined in a uniform and nondiscriminatory manner which will
not result in a deprivation of an eligible Participant of any Employer
Contribution.




 
c.
Net Profits are required for the following contributions:




 
*
i.
Employer Non-Safe Harbor Match Formula 1.




 
*
ii.
Employer Non-Safe Harbor Match Formula 2.




 
*
iii.
Employer QNEC and QMAC.




 
*
iv.
Employer discretionary.



Elective Deferrals can always be contributed regardless of profits. Top-Heavy
minimums are required regardless of profits.

5

--------------------------------------------------------------------------------




 
H.
“Plan Year”



The 12-consecutive month period commencing on 10/01 and ending on 09/30.


If applicable, there will be a short Plan Year commencing on 06/30/05 and ending
on 09/30/05. Thereafter, the Plan Year shall end on the date specified above.



 
I.
“QDRO Payment Date”




 
x
1.
The date the QDRO is determined to be qualified.




 
*
2.
The statutory age 50 requirement applies for purposes of making distribution to
an alternate payee under the provisions of a QDRO.




 
J.
“Qualified Joint and Survivor Annuity”




 
x
1.
Not applicable. The Plan is not subject to Qualified Joint and Survivor Annuity
rules. The safe harbor provisions of paragraph 8.7 of the Basic Plan Document
#01 apply. The normal form of payment is a lump sum. No annuities are offered
under the Plan.




 
*
2.
The normal form of payment is a lump sum. The Plan does provide for annuities as
an optional form of payment at Section XVIII(C) of the Adoption Agreement. Joint
and Survivor rules are avoided unless the Participant elects to receive his or
her distribution in the form of an annuity.




 
*
3.
The Joint and Survivor Annuity rules are applicable and the survivor annuity
will be __________% (50%, 66-2/3%, 75% or 100%) of the annuity payable during
the lives of the Participant and his or her Spouse. If no selection is
specified, 50% shall be deemed elected.




 
K.
“Qualified Preretirement Survivor Annuity”



Do not complete this section if paragraph (J)(1) was elected.



 
*
1.
The Qualified Preretirement Survivor Annuity shall be 100% of the Participant’s
Vested Account Balance in the Plan as of the date of the Participant’s death.




 
*
2.
The Qualified Preretirement Survivor Annuity shall be 50% of the Participant’s
Vested Account Balance in the Plan as of the date of the Participant’s death.




 
L.
“Valuation of Plan Assets”



The assets of the Plan shall be valued on the last day of the Plan Year and on
the following Valuation Date(s):



 
*
1.
There are no other mandatory Valuation Dates.




 
x
2.
The Valuation Dates are applicable for the contribution type specified below:

 
 
Contribution Type
 
Valuation Date
All Contributions
a
Elective Deferrals
 
Voluntary After-tax
 
Required After-tax
 
Safe Harbor
 
Non-Safe Harbor Match Formula 1
 
QNEC/QMAC
 
Discretionary
 
Non-Safe Harbor Match Formula 2
 



6

--------------------------------------------------------------------------------


 

 
a.
Daily valued.




 
b.
The last day of each month.




 
c.
The last day of each quarter in the Plan Year.




 
d.
The last day of each semi-annual period in the Plan Year.




 
e.
At the discretion of the Plan Administrator.




 
f.
Other: ___________________________________.

 
IV.
ELIGIBILITY REQUIREMENTS



Complete the following using the eligibility requirements as specified for each
contribution type. To become a Participant in the Plan, the Employee must
satisfy the following eligibility requirements.


Contribution Type
Minimum
Age
Service
Requirement
Class
Exclusions
Eligibility
Computation
Period
Entry Date
 
All Contributions
         
 
Elective Deferrals
 
1
 
1
 
1, 6
 
1
 
1
 
Voluntary After-tax
         
 
Required After-tax
         
 
Safe Harbor Contribution*
         
 
Non-Safe Harbor Match -
Formula 1
 
 
4
 
1, 6
 
3
 
2
 
QNECs
 
1
 
1
 
6, 1
 
1
 
1
 
QMACs
         
 
Employer Discretionary
 
1
 
1
 
1, 6
 
1
 
1
 
Non-Safe Harbor Match -
Formula 2
         

 
*If any age or Service requirement selected is more restrictive than that which
is imposed on any Employee contribution, that group of Employees will be subject
to the ADP and/or ACP testing as prescribed under IRS Notices 98-52, 2000-3 and
any applicable IRS Regulations.



 
A.
Age: 




 
1.
No age requirement.




 
2.
Insert the applicable age in the chart above. The age may not be more than 21.




 
B.
Service:




 
1.
No Service requirement.




 
2.
_______ months of Service (insert number of months applicable to the specified
contribution type).


7

--------------------------------------------------------------------------------




 
3.
_______ months of Service (insert number of months applicable to the specified
contribution type).




 
4.
1 Year of Service or Period of Service.




 
5.
2 Years of Service or Periods of Service.




 
6.
1 Expected Year of Service. May enter after six (6) months of actual Service.




 
7.
1 Expected Year of Service. May enter after __________ months of actual Service
[must be less than one (1) Year].




 
8.
1 Expected Year of Service. May enter after __________ months of actual Service
[must be less than one (1) Year].




 
9.
Completion of ___________ Hours of Service within the ___________ month(s) time
period following an Employee's commencement of employment.



No more than 83⅓ Hours of Service may be required during each such month;
provided, however, that the Employee shall become a Participant no later than
upon the completion of 1,000 Hours of Service within an Eligibility Computation
Period and the attainment of the minimum age requirement.


The maximum Service requirement for Elective Deferrals is 1 year. For all other
contributions, the maximum is 2 years. If a Service requirement greater than 1
year is selected, Participants must be 100% vested in that contribution.


A Year of Service for eligibility purposes is defined as follows (choose one):


Do not enter this definition in the table above.



 
*
10.
Not applicable. There is no Service requirement.




 
*
11.
Not applicable. The Plan is using Expected Year of Service or has a Service
requirement of less than one (1) year.




 
x
12.
Hours of Service method. A Year of Service will be credited upon completion of
1000 Hours of Service. A Year of Service for eligibility purposes may not be
less than 1 Hour of Service nor greater than 1,000 hours by operation of law. If
left blank, the Plan will use 1,000 hours.




 
*
13.
Elapsed Time method.




 
C.
Employee Class Exclusions:




 
1.
Employees included in a unit of Employees covered by a collective bargaining
agreement between the Employer and Employee Representatives, if benefits were
the subject of good faith bargaining and if two percent or less of the Employees
are covered pursuant to the agreement are professionals as defined in
§1.410(b)-9 of the Regulations. For this purpose, the term “employee
representative” does not include any organization more than half of whose
members are owners, officers, or executives of the Employer.




 
2.
Employees who are non-resident aliens [within the meaning of Code Section
7701(b)(1)(B)] who receive no Earned Income [within the meaning of Code Section
911(d)(2)] from the Employer which constitutes income from sources within the
United States [within the meaning of Code Section 861(a)(3)].




 
3.
Employees compensated on an hourly basis.




 
4.
Employees compensated on a salaried basis.


8

--------------------------------------------------------------------------------




 
5.
Employees compensated on a commission basis.




 
6.
Leased Employees.




 
7.
Highly Compensated Employees.




 
8.
The Plan shall exclude from participation any nondiscriminatory classification
of Employees determined as follows:

   

 

 
D.
Eligibility Computation Period: The initial Eligibility Computation Period shall
commence on the date on which an Employee first performs an Hour of Service and
the first anniversary thereof. Each subsequent Computation Period shall commence
on:




 
1.
Not applicable. The Plan has a Service requirement of less than one (1) year or
uses the Elapsed Time method to determine eligibility.




 
2.
The anniversary of the Employee’s employment commencement date and each
subsequent 12-consecutive month period thereafter.




 
3.
The first day of the Plan Year which commences prior to the first anniversary
date of the Employee’s employment commencement date and each subsequent Plan
Year thereafter.




 
E.
Entry Date Options:




 
1.
The first day of the month coinciding with or next following the date on which
an Employee meets the eligibility requirements.




 
2.
The first day of the payroll period coinciding with or next following the date
on which an Employee meets the eligibility requirements.




 
3.
The earlier of the first day of the Plan Year, or the first day of the fourth,
seventh or tenth month of the Plan Year coinciding with or next following the
date on which an Employee meets the eligibility requirements.

 

 
4.
The earlier of the first day of the Plan Year or the first day of the seventh
month of the Plan Year coinciding with or next following the date on which an
Employee meets the eligibility requirements.




 
5.
The first day of the Plan Year following the date on which the Employee meets
the eligibility requirements. If this election is made, the Service waiting
period cannot be greater than one-half year and the minimum age requirement may
not be greater than age 20½.




 
6.
The first day of the Plan Year nearest the date on which an Employee meets the
eligibility requirements. This option can only be selected for Employer related
contributions.




 
7.
The first day of the Plan Year during which the Employee meets the eligibility
requirements. This option can only be selected for Employer related
contributions.

 

 
8.
The Employee’s date of hire.




 
F.
Employees on Effective Date:




 
x
1.
All Employees will be required to satisfy both the age and Service requirements
specified above.




 
*
2.
Employees employed on the Plan’s Effective Date do not have to satisfy the age
requirement specified above.




 
*
3.
Employees employed on the Plan's Effective Date do not have to satisfy the
Service requirement specified above.


9

--------------------------------------------------------------------------------





 
G.
Special Waiver of Eligibility Requirements:

 

   
The age and/or Service eligibility requirements specified above shall be waived
for those eligible Employees who are employed on the following date for the
contribution type(s) specified. This waiver applies to either the age or service
requirement or both as elected below:

 
 
Waiver Date
Waiver of Age
Requirement
Waiver of Service
Requirement
 
Contribution Type
09/01/99
x
x
All Contributions
     
Elective Deferrals
     
Employer Discretionary
     
Non-Safe Harbor Match Formula 1
     
Safe Harbor Contribution
     
QNEC
     
QMAC
     
Non-Safe Harbor Match Formula 2

 
V.
RETIREMENT AGES

 

 
A.
Normal Retirement:

 

 
x
1.
Normal Retirement Age shall be age 65 (not to exceed 65).

 

 
*
2.
Normal Retirement Age shall be the later of attaining age ________ (not to
exceed age 65) or the ________ (not to exceed the fifth) anniversary of the
first day of the first Plan Year in which the Participant commenced
participation in the Plan.




   
3.
The Normal Retirement Date shall be:

 

   
*
a.
as of the date the Participant attains Normal Retirement Age.

 

   
x
b.
the first day of the month next following the Participant’s attainment of Normal
Retirement Age.




 
B.
Early Retirement:




 
x
1.
 Not applicable.

 

 
*
2.
The Plan shall have an Early Retirement Age of ________ (not less than age 55)
and completion of ________ Years of Service.

 

 
 
3.
The Early Retirement Date shall be:

 

   
*
a.
as of the date the Participant attains Early Retirement Age.

 

   
*
b.
the first day of the month next following the Participant’s attainment of Early
Retirement Age.

 
VI.
EMPLOYEE CONTRIBUTIONS




 
A.
Elective Deferrals:

 

 
x
1.
Up to 100%.

 

 
*
2.
Participants shall be permitted to make Elective Deferrals in any amount from a
minimum of _______% to a maximum of _______% of their Compensation not to exceed
$__________.

 
10

--------------------------------------------------------------------------------


 

 
*
3.
Participants shall be permitted to make Elective Deferrals in a flat dollar
amount from a minimum of $______________ to a maximum of $_____________, not to
exceed ______% of their Compensation.




 
*
4.
Up to the maximum percentage of Compensation and dollar amount permissible under
Section 402(g) of the Internal Revenue Code not to exceed the limits of Code
Sections 401(k), 404 and 415.




 
B.
Bonus Option:




 
x
1.
Not applicable.

 

 
*
2.
Bonuses paid by the Employer are included in the definition of Compensation and
the Employer permits a Participant to amend their deferral election to defer to
the Plan, an amount not to exceed __________% or $_________ of any bonus
received by the Participant for any Plan Year.




 
C.
Automatic Enrollment: The Employer elects the automatic enrollment provisions as
follows:

 

 
*
1.
New Employees. Employees who have not met the eligibility requirements shall
have Elective Deferrals withheld in the amount of ________% of Compensation or
$________ of Compensation upon entering the Plan.




 
*
2.
Current Participants. Current Participants who are deferring at a percentage
less than the amount selected herein shall have Elective Deferrals withheld in
the amount of ________% of Compensation or $________ of Compensation.




 
*
3.
Current Employees. Employees who are eligible to participate but not deferring
shall have Elective Deferrals withheld in the amount of ______ % of Compensation
or $_________ of Compensation.



Employees and Participants shall have the right to amend the stated automatic
Elective Deferral percentage or receive cash in lieu of deferral into the Plan.



 
D.
Voluntary After-tax Contributions:

 

 
x
1.
The Plan does not permit Voluntary After-tax Contributions.




 
*
2.
Participants may make Voluntary After-tax Contributions in any amount from a
minimum of ________% to a maximum of ______% of their Compensation or a flat
dollar amount from a minimum of $____________ to a maximum of $______________.



If recharacterization of Elective Deferrals has been elected at Section XII(D)
in this Adoption Agreement, Voluntary After-tax Contributions must be permitted
in the Plan by completing the section above.



 
E.
Required After-tax Contributions (Thrift Savings Plans only):

 

 
x
1.
The Plan does not permit Required After-tax Contributions.




 
*
2.
Participants shall be required to make Required After-tax Contributions as
follows:




   
*
a.
________% of Compensation.

 

   
*
b.
A percentage determined by the Employee.




 
F.
Rollover Contributions: 

 

 
*
1.
The Plan does not accept Rollover Contributions.

 
11

--------------------------------------------------------------------------------


 

 
*
2.
Participants may make Rollover Contributions after meeting the eligibility
requirements for participation in the Plan.

 

 
x
3.
Employees may make Rollover Contributions prior to meeting the eligibility
requirements for participation in the Plan.

 

 
G.
Elective Plan to Plan Transfer Contributions:

 

 
*
1.
The Plan does not accept Transfer Contributions.

 

 
*
2.
Participants may make Transfer Contributions after meeting the eligibility
requirements for participation in the Plan.




 
x
3.
Employees may make Transfer Contributions prior to meeting the eligibility
requirements for participation in the Plan.

 

 
H.
Changes to Elective Deferrals:

 
Participants shall be permitted to terminate their Elective Deferrals at any
time upon proper and timely notice to the Employer. Modifications to
Participants’ Elective Deferrals will become effective on a prospective basis as
provided for below:



 
*
1.
On a daily basis.




 
*
2.
Upon _____ (not to exceed 90) days notice to the Plan Administrator.




 
x
3.
On the first day of each quarter.




 
*
4.
On the first day of the next month.




 
*
5.
The beginning of the next payroll period.

 

 
I.
Reinstatement of Elective Deferrals:

 
Participants who terminate their Elective Deferrals shall be permitted to
reinstate their Elective Deferrals on a prospective basis as provided for below:
 

 
*
1.
On a daily basis.

 

 
*
2.
Upon _____ (not to exceed 90) days notice to the Plan Administrator.




 
x
3.
On the first day of each quarter.




 
*
4.
On the first day of the next month.




 
*
5.
The beginning of the next payroll period.

 
VII.
SAFE HARBOR PLAN PROVISIONS

 
*
The Employer elects to comply with the Safe Harbor Cash or Deferred Arrangement
provisions of Article XI of Basic Plan Document #01 and elects one of the
following contribution formulas:




 
A.
Safe Harbor Tests:




 
*
1.
Only the ADP and not the ACP Test Safe Harbor provisions are applicable. 

 
12

--------------------------------------------------------------------------------


 

 
*
2.
Both the ADP and ACP Test Safe Harbor provisions are applicable. If both ADP and
ACP provisions are applicable:




 
*
a.
No additional Matching Contributions will be made in any Plan Year in which the
Safe Harbor provisions are used.




 
*
b.
The Employer may make Matching Contributions in addition to any Safe Harbor
Matching Contributions elected below. (Complete provisions in Article VIII
regarding Matching Contributions that will be made in addition to those Safe
Harbor Matching Contributions made below.)



*
B.
Designation of Alternate Plan to Receive Safe Harbor Contribution:



If the Safe Harbor Contribution as elected below is not being made to this Plan,
the name of the other plan that will receive the Safe Harbor Contribution is:  

 

 
*
C.
Basic Matching Contribution Formula:



Matching Contributions will be made on behalf of Participants in an amount equal
to 100% of the amount of the Eligible Participant’s Elective Deferrals that do
not exceed 3% of the Participant’s Compensation and 50% of the amount of the
Participant’s Elective Deferrals that exceed 3% of the Participant’s
Compensation but that do not exceed 5% of the Participant’s Compensation.


*
D.
Enhanced Matching Contribution Formula: 




   
Matching Contributions will be made in an amount equal to the sum of:




 
*
1.
_________% (may not be less than 100%) of the Participant’s Elective Deferrals
that do not exceed _________% (if more than 6% or if left blank, the ACP Test
will apply) of the Participant’s Compensation, plus




 
*
2.
_________% of the Participant’s Elective Deferrals that exceed _________% of the
Participant’s Compensation but do not exceed _________% (if more than 6% or if
left blank the ACP Test will apply) of the Participant’s Compensation.



This section must be completed so that at any rate of Elective Deferrals, the
Matching Contribution is at least equal to the Matching Contribution received if
the Employer used the Basic Matching Contribution Formula. The rate of match
cannot increase as Elective Deferrals increase. If an additional discretionary
match is made, the dollar amount may not exceed 4% of the Participant’s
Compensation.


*
E.
Guaranteed Non-Elective Contribution Formula:

 

   
The Employer shall make a Non-Elective Contribution equal to _________% (not
less than 3%) of the Compensation of each Eligible Participant.



*
F.
Flexible Non-Elective Contribution Formula:

 

   
This provision provides the Employer with the ability to amend the Plan to
comply with the Safe Harbor provisions during the Plan Year. To provide such
option, the Employer must amend the Plan and indicate on Schedule D that the
Safe Harbor Non-Elective Contribution (not less than 3%) will be made for the
specified Plan Year. Such election must comply with all the applicable notice
requirements.




   
Additional Non-Safe Harbor contributions may be made to the Plan pursuant to
Article XI of Basic Plan Document #01.

 
13

--------------------------------------------------------------------------------


 
*
G.
Limitations on Safe Harbor Matching Contributions:

 
If a Safe Harbor Matching Contribution is made to the Plan:



 
*
1.
The Employer will annualize the Safe Harbor Matching Contributions.

 

 
*
2.
The Employer will not annualize the Safe Harbor Matching Contributions and
elects to match actual Elective Deferrals made:




 
*
a.
on a payroll basis.




 
*
b.
on a monthly basis.




 
*
c.
on a Plan Year quarterly basis.



If no election is made, the payroll period method will be used. If one of the
Matching Contribution calculation periods at Section VII(G)(2) above is selected
Matching Contributions must be deposited to the Plan not later than the last day
of the calendar quarter next following the quarter following to which they
relate.


If the Safe Harbor Plan provisions are elected, the antidiscrimination tests at
Article XI of the Basic Plan Document #01 are not applicable. Safe Harbor
Contributions made are subject to the withdrawal restrictions of Code Section
401(k)(2)(B) and Treasury Regulations Section 1.401(k)-1(d); such contributions
(and earnings thereon) must not be distributable earlier than separation from
Service, death, Disability, an event described in Code Section 401(k)(10), or in
the case of a profit-sharing or stock bonus plan, the attainment of age 59½.
Safe Harbor Contributions are NOT available for Hardship withdrawals.


The ACP Test Safe Harbor is automatically satisfied if the only Matching
Contribution to the Plan is either a Basic Matching Contribution or an Enhanced
Matching Contribution that does not provide a match on Elective Deferrals in
excess of 6% of Compensation. For Plans that allow Voluntary or Required
After-tax Contributions, the ACP Test is applicable with regard to such
contributions.


Employees eligible to make Elective Deferrals to this Plan must be eligible to
receive the Safe Harbor Contribution in the Plan listed above, to the extent
required by IRS Notices 98-2 and 2000-3.
 
14

--------------------------------------------------------------------------------


 
VIII.
EMPLOYER CONTRIBUTIONS

 
The Employer shall make contributions to the Plan in accordance with the formula
or formulas selected below. The Employer’s contribution shall be subject to the
limitations contained in Articles III and X. For this purpose, a contribution
for a Plan Year shall be limited by Compensation earned in the Limitation Year
which ends with or within such Plan Year.


Do not complete this Section of the Adoption Agreement if the Plan only offers a
Safe Harbor Contribution. A Plan that offers both a Safe Harbor Matching
Contribution as well as an additional Matching Contribution which is specified
below, must complete both Sections VII and VIII of the Adoption Agreement.



 
A.
Matching Employer Contribution:




   
Select the Matching Contribution Formula, Computation Period and special
Limitations for each contribution type from the options listed below. Enter the
letter of the option(s) selected on the lines provided. Leave the line blank if
no election is required.



 
 
Type of
Contribution
Non-Safe
Harbor
Matching
Formula 1
 
Matching
Computation Period
 
 
 
Limitations
Non-Safe
Harbor
Matching
Formula 2
 
Matching
Computation
Period
 
 
 
Limitations
Elective Deferrals
a
h
       
Voluntary After-tax
           
Required
After-tax
           
403(b) Deferrals
           

 

 
If any election is made with respect to “403(b) Deferrals” above, and if this
Plan is used to fund any Employer Contributions, Employer Contributions will be
based on the Elective Deferrals made to an existing 403(b) plan sponsored by the
Employer.

 
Name of corresponding 403(b) plan: ________________________________
 

 
1.
Matching Contribution Formulas:



Elective Deferral Matching Contribution Formulas:



 
a.
Percentage of Deferral Match: The Employer shall contribute to each eligible
Participant's account an amount equal to 50% of the Participant's Elective
Deferrals up to a maximum of 10% or $_________ of Compensation.




 
b.
Uniform Dollar Match: The Employer shall contribute to each eligible
Participant’s account $________ if the Participant who contributes at least
________% or $__________ of Compensation. The Employer’s contribution will be
made up to a maximum of _____% of Compensation.




 
c.
Discretionary Match: The Employer's Matching Contribution shall be determined by
the Employer with respect to each Plan Year. The Matching Contribution shall be
contributed to each eligible Participant in accordance with the
nondiscriminatory formula determined by the Employer. If this Plan is also
utilizing a Safe Harbor Contribution, pursuant to Section VII of this Adoption
Agreement, Discretionary Matching Contributions may not exceed 4% of
Compensation.

 
15

--------------------------------------------------------------------------------


 

 
d.
Tiered Match: The Employer shall contribute to each eligible Participant's
account an amount equal to:




   
________% of the first ________% of the Participant's Compensation contributed,
and

 

   
________% of the next ________% of the Participant's Compensation contributed,
and




   
________% of the next ________% of the Participant's Compensation contributed.



The Employer’s contribution will be made up to the [ ] greater of [ ] lesser of
_________% of Compensation, or $__________.



     
The percentages specified above may not increase as the percentage of
Participant's contribution increases.




 
e.
Percentage of Compensation Match: The Employer shall contribute to each eligible
Participant’s account ________% of Compensation if the eligible Participant
contributes at least ________% of Compensation.



The Employer’s contribution will be made up to the [ ] greater of [ ] lesser of
_________% of Compensation, or $__________.



 
f.
Proportionate Compensation Match: The Employer shall contribute to each eligible
Participant who defers at least ________% of Compensation, an amount determined
by multiplying such Employer Matching Contribution by a fraction, the numerator
of which is the Participant's Compensation and the denominator of which is the
Compensation of all Participants eligible to receive such an allocation.

 
The Employer’s contribution will be made up to the [ ] greater of [ ] lesser of
_________% of Compensation, or $__________.



 
g.
Length of Service Match: The Employer shall make Matching Contributions equal to
the formula determined under the following schedule:




 
Participant’s Total
Matching

 
Years of Service
Contribution Formula

  ________ _______________________

  ________ _______________________

  ________ _______________________




   
Each separate matching percentage contribution must satisfy Code Section
401(a)(4) nondiscrimination requirements and the ACP test.



Voluntary After-tax Matching Contribution Formulas:



     
h.
Percentage of Deferral Match: The Employer shall contribute to each eligible
Participant's account an amount equal to ______% of the Participant's Voluntary
After-tax Contributions up to a maximum of ______% or $__________ of
Compensation.




 
i.
Uniform Dollar Match: The Employer shall contribute to each eligible
Participant's account $________ if the Participant at contributes least
________% or $________ of Compensation. The Employer’s contribution will be made
up to a maximum of _____% of Compensation.

 
16

--------------------------------------------------------------------------------


 

 
j.
Discretionary Match: The Employer’s Matching Contribution shall be determined by
the Employer with respect to each Plan Year. The Matching Contribution shall be
contributed to each eligible Participant in accordance with the
nondiscriminatory formula determined by the Employer.

 
Required After-tax Matching Contribution Formulas:



   
k.
Percentage of Deferral Match: The Employer shall contribute to each eligible
Participant's account an amount equal to ________% of the Participant's Required
After-tax Contributions up to a maximum of ________% or $__________ of
Compensation.




   
l.
Uniform Dollar Match: The Employer shall contribute to each eligible
Participant's account $________ if the Participant contributes at least _______%
or $__________ of Compensation. The Employer’s contribution will be made up to a
maximum of ______% of Compensation.




 
m.
Discretionary Match: The Employer's Matching Contribution shall be determined by
the Employer with respect to each Plan Year. The Matching Contribution shall be
contributed to each eligible Participant in accordance with the
nondiscriminatory formula determined by the Employer.




   
If the Matching Contribution formula selected by the Employer is 100% vested and
may not be distributed to the Participant before the earlier of the date the
Participant separates from Service, retires, becomes disabled, attains 59½, or
dies, it may be treated as a Qualified Matching Contribution.



403(b) Matching Contribution Formulas:



 
n.
Percentage of Deferral Match: The Employer shall contribute to each eligible
Participant's account an amount equal to ________% of the Participant's 403(b)
Deferrals up to a maximum of ________% or $__________ of Compensation.




 
o.
Uniform Dollar Match: The Employer shall contribute to each eligible
Participant's account $________ if the Participant contributes at least ______%
or $___________ of Compensation. The Employer’s contribution will be made up to
a maximum of ______% of Compensation.




 
p.
Discretionary Match: The Employer's Matching Contribution shall be determined by
the Employer with respect to each Plan Year. The Matching Contribution shall be
contributed to each eligible Participant in accordance with the
nondiscriminatory formula determined by the Employer.




 
2.
Matching Contribution Computation Period: The Compensation or any dollar
limitation imposed in calculating the match will be based on the period selected
below. Matching Contributions will be calculated on the following basis:




 
a.
Weekly
e.
Quarterly




 
b.
Bi-weekly
f.
Semi-annually




 
c.
Semi-monthly
g.
Annually

 

 
d.
Monthly
h.
Payroll Based



The calculation of Matching Contributions based on the Computation Period
selected above has no applicability as to when the Employer remits Matching
Contributions to the Trust.
 
17

--------------------------------------------------------------------------------


 

 
3.
Limitations on Matching Formulas:




 
a.
Annualization of Matching Contributions. The Employer elects to annualize
Matching Contributions made to the Plan.

 
If this election is not made, Matching Contributions will not be annualized.



 
b.
Contributions to Participants who are not Highly Compensated Employees:
Contribution of the Employer’s Matching Contribution will be made only to
eligible Participants who are Non-Highly Compensated Employees.




 
c.
Deferrals withdrawn prior to the end of the Matching Computation Period:
Matching Contributions (whether or not Qualified) will not be made on Employee
contributions withdrawn prior to the end of the o Matching Computation Period,
or o Plan Year.

 

   
If elected o, this requirement shall apply in the event of a withdrawal
occurring as the result of a termination of employment for reasons of
retirement, Disability or death.




   
4.
Qualified Matching Contributions (QMAC): 




   
*
a.
For purposes of the ADP or ACP Test, all Matching Contributions made to the Plan
will be deemed “Qualified” for purposes of calculating the Actual Deferral
Percentage and/or Actual Contribution Percentage. All Matching Contributions
must be fully vested when made and are not available for in-service withdrawal.




   
*
b.
For purposes of the ADP or ACP Test, only Matching Contributions made to the
Plan that are needed to meet the Actual Deferral Percentage or Actual
Contribution Percentage Test will be deemed “Qualified” for purposes of
calculating the Actual Deferral Percentage and/or Actual Contribution
Percentage. All such Matching Contributions used must be fully vested when made
and are not available for in-service withdrawal.




   
5.
Qualified Non-Elective Contributions (QNEC): 




   
*
a.
For purposes of the ADP or ACP Test, all Non-Elective Contributions made to the
Plan will be deemed “Qualified” for purposes of calculating the Actual Deferral
Percentage and/or Actual Contribution Percentage. All Non-Elective Contributions
must be fully vested when made and are not available for in-service withdrawal.




   
x
b.
For purposes of the ADP or ACP Test, only the Non-Elective Contributions made to
the Plan that are needed to meet the Actual Deferral Percentage or Actual
Contribution Percentage Test will be deemed “Qualified” for purposes of
calculating the Actual Deferral Percentage and/or Actual Contribution
Percentage. All such Non-Elective Contributions used must be fully vested when
made and are not available for in-service withdrawal.




 
B.
Qualified Matching (QMAC) and Qualified Non-Elective (QNEC) Employer
Contribution Formulas:




 
*
1.
QMAC Contribution Formula: The Employer may contribute to each eligible
Participant’s Qualified Matching account an amount equal to (select one or more
of the following):




   
*
a.
$________ or _______% of the Participant’s Elective Deferrals.




   
*
b.
$________ or _______% of the Participant's Voluntary After-tax Contributions.




   
*
c.
$________ or _______% of the Participant’s Required After-tax Contributions.

 
18

--------------------------------------------------------------------------------


 

 
*
2.
Discretionary QMAC Contribution Formula: The Employer shall have the right to
make a discretionary QMAC contribution. The Employer's Matching Contribution
shall be determined by the Employer with respect to each Plan Year’s eligible
Participants. This part of the Employer's contribution shall be fully vested
when made.




 
*
3.
Discretionary Percentage QNEC Contribution Formula: The Employer shall have the
right to make a discretionary QNEC contribution which shall be allocated to each
eligible Participant’s account in proportion to his or her Compensation as a
percentage of the Compensation of all eligible Participants. This part of the
Employer's contribution shall be fully vested when made. This contribution will
be made to:




   
*
a.
All eligible Participants.




   
*
b.
Only eligible Participants who are Non-Highly Compensated Employees.




 
*
4.
Discretionary Uniform Dollar QNEC Contribution Formula: The Employer shall have
the right to make a discretionary QNEC contribution which shall be allocated to
each eligible Participant’s account in a uniform dollar amount to be determined
by the Employer and allocated in a nondiscriminatory manner. This part of the
Employer’s contribution shall be fully vested when made and not available for
in-service withdrawal. This contribution will be made to:




   
*
a.
All eligible Participants.

 

   
*
b.
Only eligible Participants who are Non-Highly Compensated Employees.




 
x
5.
Corrective QNEC Contribution Formula: The Employer shall have the right to make
a QNEC contribution in the amount necessary to pass the ADP/ACP Test or the
maximum permitted under Code Section 415. This contribution will be allocated to
some or all Non-Highly Compensated Participants designated by the Plan
Administrator. The allocation will be the lesser of the amount required to pass
the ADP/ACP Test, or the maximum permitted under Code Section 415 and is not
available for in-service withdrawal. This part of the Employer's contribution
shall be fully vested when made.



x
C.
Discretionary Employer Contribution - Non-Integrated Formula: The Employer shall
have the right to make a discretionary contribution. The Employer's contribution
for the Plan Year shall be made to the accounts of eligible Participants as
follows:

 

 
*
1.
Such contribution shall be allocated as a percentage of the Employer’s Net
Profits.

 

 
x
2.
Such contribution shall be allocated as a percentage of Compensation of eligible
Participants for the Plan Year.




 
*
3.
Such contribution shall be allocated in an amount fixed by an appropriate action
of the Employer as of the time prescribed by law.




 
*
4.
Such contribution shall be allocated equally in a uniform dollar amount to each
eligible Participant.




 
*
5.
Such contribution shall be allocated in the same dollar amount to each eligible
Participant per Hour of Service the Participant is entitled to Compensation.



*
D.
Discretionary Employer Contribution - Excess Integrated Allocation Formula: The
Employer shall have the right to make a discretionary contribution. The
Employer's contribution for the Plan Year shall be allocated to the accounts of
eligible Participants as follows:




   
Only one plan maintained by the Employer may be integrated with Social Security.
Any Plan utilizing a Safe Harbor formula provided in Section VII of this
Adoption Agreement may not apply the Safe Harbor Contribution to the integrated
allocation formula. If the Plan is not Top-Heavy or if the Top-Heavy minimum
contribution or benefit is provided under another Plan covering the same
Employees, paragraphs (1) and (2) below may be disregarded and 5.7%, 5.4% or
4.3% may be substituted for 2.7%, 2.4% or 1.3% where it appears in paragraph (3)
below.

 
19

--------------------------------------------------------------------------------


 

 
1.
Step One: To the extent contributions are sufficient, all Participants will
receive an allocation equal to 3% of their Compensation.

 

 
2.
Step Two: Any remaining Employer contributions will be allocated up to a maximum
of 3% of excess Compensation of all Participants to Participants who have
Compensation in excess of the Integration Level (excess Compensation). Each such
Participant will receive an allocation in the ratio that his or her excess
Compensation bears to the excess Compensation of all Participants. If Employer
contributions are insufficient to fund to this level, the Employer must
determine the uniform allocation percentage to allocate to those Participants
who have Compensation in excess of the Integration Level. To determine this
uniform allocation percentage, the Employer must take the remaining contribution
and divide that amount by the total excess Compensation of Participants.

 

 
3.
Step Three: Any remaining Employer contributions will be allocated to all
Participants in the ratio that their Compensation plus excess Compensation bears
to the total Compensation plus excess Compensation of all Participants.
Participants may only receive an allocation of up to 2.7% of their Compensation
plus excess Compensation, under this allocation step. If the Integration Level
defined at Section III(E) is less than or equal to the greater of $10,000 or 20%
of the maximum, the 2.7% need not be reduced. If the amount specified is greater
than the greater of $10,000 or 20% of the maximum Taxable Wage Base, but not
more than 80%, 2.7% must be reduced to 1.3%. If the amount specified is greater
than 80% but less than 100% of the maximum Taxable Wage Base, the 2.7% must be
reduced to 2.4%. If Employer contributions are insufficient to fund to this
level, the Employer must determine the uniform allocation percentage to allocate
to those Participants who have Compensation up to the Integration Level and
excess Compensation. To determine this uniform allocation percentage, the
Employer must take the remaining contribution and divide that amount by the
total Compensation including excess Compensation of Participants.

 

 
4.
Step Four: Any remaining Employer contributions will be allocated to all
Participants in the ratio that each Participant's Compensation bears to all
Participants' Compensation.



*
E.
Discretionary Employer Contribution - Base Integrated Allocation Formula: The
Employer shall have the right to make a discretionary contribution. To the
extent that such contributions are sufficient, they shall be allocated as
follows:



________% of each eligible Participant's Compensation, plus


________% of Compensation in excess of the Integration Level defined at Section
III(E) hereof.


The percentage of excess Compensation may not exceed the lesser of (i) the
amount first specified in this paragraph or (ii) the greater of 5.7% or the
percentage rate of tax under Code Section 3111(a) as in effect on the first day
of the Plan Year attributable to the Old Age (OA) portion of the OASDI
provisions of the Social Security Act. If the Employer specifies an Integration
Level in Section III(E) which is lower than the Taxable Wage Base for Social
Security purposes (SSTWB) in effect as of the first day of the Plan Year, the
percentage contributed with respect to excess Compensation must be adjusted. If
the Plan's Integration Level is greater than the larger of $10,000 or 20% of the
SSTWB but not more than 80% of the SSTWB, the excess percentage is 4.3%. If the
Plan's Integration Level is greater than 80% of the SSTWB but less than 100% of
the SSTWB, the excess percentage is 5.4%.


Only one Plan maintained by the Employer may be integrated with Social Security.
Any Plan utilizing a Safe Harbor formula as provided in Section VII of this
Adoption Agreement may not apply the Safe Harbor Contributions to the integrated
allocation formula.

*
F.
Uniform Points Allocation Formula: The allocation for each eligible Participant
will be determined by a uniform points method. Each eligible Participant’s
allocation shall bear the same relationship to the Employer contribution as the
Participant’s total points bears to all points awarded. Each eligible
Participant will receive _____ points for each of the following:

 
20

--------------------------------------------------------------------------------


 

 
*
1.
_____ year(s) of age.




 
*
2.
_____ Year(s) of Service determined:




 
*
a.
In the same manner as determined for eligibility.




 
*
b.
In the same manner as determined for vesting.




 
*
c.
Points will not be awarded with respect to Year(s) of Service in excess of
_____.




 
*
3.
$_________ (not to exceed $200) of Compensation.

 
x
G.
Additional Adopting Employers:




 
T
1.
All participating Employers’ contributions under Section VIII entitled “Employer
Contributions” above and forfeitures, if applicable, attributable to each
specific contribution source shall be pooled together and allocated uniformly
among all eligible Participants.




 
*
2.
Each participating Employer’s contribution under Section VIII above and
forfeitures attributable to each specific contribution source made by such
Employer shall be allocated only to eligible Participants of the participating
Employer.



Where contributions and forfeitures are to be allocated to eligible Participants
by participating Employers, each such Employer must maintain data demonstrating
that the allocations by group satisfy the nondiscrimination rules under Code
Section 401(a)(4).


T
H.
Minimum Employer Contribution Formula Under Top-Heavy Plans:




   
For any Plan Year during which the Plan is Top-Heavy, the sum of the
contributions (excluding Elective Deferrals and/or Matching Contributions)
allocated to non-Key Employees shall not be less than the amount required under
the Basic Plan Document #01. The eligibility of a Participant to receive
Top-Heavy Contributions mirrors the eligibility for any contribution with the
earliest Entry Date. Top-Heavy minimums will be allocated to:




 
T
1.
all eligible Participants.




 
*
2.
only eligible non-Key Employees who are Participants.

 
IX.
ALLOCATIONS TO PARTICIPANTS 




 
A.
This is a Safe Harbor Plan:




 
*
Employer Non-Elective and/or Matching Contributions will be made to all
Employees who have satisfied the Safe Harbor eligibility requirements.




 
B.
Allocation Accrual Requirements:




   
A Year of Service for eligibility to receive an allocation of Employer
contributions will be determined on the basis of the:




 
*
1.
Elapsed Time method.

 
21

--------------------------------------------------------------------------------


 

 
T
2.
Hours of Service method. A Year of Service will be credited upon completion of
the requirements below. A Year of Service for allocation accrual purposes cannot
be less than 1 Hour of Service nor greater than 1,000 hours by operation of law.
If left blank, the Plan will use 1,000 hours. Enter whole digit numbers only.




 
a.
Active Participants:



Contribution Type
Hours of Service Requirement
All contributions
 
Non-Safe Harbor Match Formula 1
1
Employer Discretionary
501
QNECs
1
QMACs
 
Non-Safe Harbor Match Formula 2
 




 
b.
Terminated Participants:



Contribution Type
Hours of Service Requirement
All contributions
 
Non-Safe Harbor Match Formula 1
1
Employer Discretionary
501
QNECs
1
QMACs
 
Non-Safe Harbor Match Formula 2
 




 
C.
Allocation of Contributions to Participants:



Employer contributions for a Plan Year will be allocated to all Participants who
have met the allocation accrual requirements at Section IX(B) above and who have
met the following allocation accrual requirements (check all applicable boxes):
 

     
Match
Formula 1
Match
Formula 2
QNEC
QMAC
Discretionary
               
1.
For Plans using the Elapsed Time method, contributions will be allocated to
terminated Participants who have completed __________ (not more than 12) months
of Service
*
*
*
*
*
               
2.
Employed on the last day of the Plan Year
*
*
*
*
T
               
3.
The Hours of Service or Period of Service requirement in the Plan Year of
termination is waived due to:
                           
a.
Retirement
*
*
*
*
T
                 
b.
Disability
*
*
*
*
T
                 
c.
Death
*
*
*
*
T
                 
d.
Other
*
*
*
*
*
     
*
     
 
               
e.
No last day of the Plan Year requirement in Plan Year of any of the above events
*
*
*
*
T



22

--------------------------------------------------------------------------------





 
*
The event designated by the Employer may be applied to all Participants in a
nondiscriminatory manner.



*
D.
Contributions to Disabled Participants:




   
The Employer will make contributions on behalf of a Participant who is
permanently and totally disabled. These contributions will be based on the
Compensation each such Participant would have received for the Limitation Year
if the Participant had been paid at the rate of Compensation paid immediately
before becoming permanently and totally disabled. Such imputed Compensation for
the disabled Participant may be taken into account only if the Participant is
not a Highly Compensated Employee. These contributions will be 100% vested when
made.





X.
DISPOSITION OF FORFEITURES



*
A.
Not applicable. All contributions are fully vested.



If (A) is selected, do not complete (B) or (C) below.



 
B.
Forfeiture Allocation Alternatives:




   
Select the method in which forfeitures associated with the contribution type
will be allocated (number each item in order of use).




   
Employer Contribution Type
           
Disposition Method
All Non-Safe Harbor
Matching Contributions
 
All Other
Contributions
         
1.
Restoration of Participant’s forfeitures.
1
 
1
         
2.
Used to reduce the Employer’s contribution under the Plan.
                 
3.
Used to reduce the Employer’s Matching Contribution.
2
              
4.
Used to offset Plan expenses.
               
5.
Added to the Employer’s contribution (other than Matching) under the Plan.
 
    
2
         
6.
Added to the Employer’s Matching Contribution under the Plan.
                 
7.
Allocate to all Participants eligible to share in the allocations in the same
proportion that each Participant’s Compensation for the year bears to the
Compensation of all other Participant’s for such year.
                 
8.
Allocate to all NHCEs eligible to share in the allocations in proportion to each
such Participant’s Compensation for the year.
               
9.
Allocate to all NHCEs eligible to share in the allocations in proportion to each
such Participant’s Elective Deferrals for the year.
                 
10.
Allocate to all Participants eligible to share in the allocations in the same
proportion that each Participant’s Elective Deferrals for the year bears to the
Elective Deferrals of all Participants for such year.
       

 
23

--------------------------------------------------------------------------------



Participants eligible to share in the allocation of other Employer Contributions
under Section VIII shall be eligible to share in the allocation of forfeitures
except where allocations are only to Non-Highly Compensated Employees.



 
C.
Timing of Allocation of Forfeitures:




   
If no distribution or deemed distribution has been made to a former Participant,
nonvested portions shall be forfeited at the end of the Plan Year during which
the former Participant incurs his or her fifth consecutive one-year Break in
Service.



If a former Participant has received the full amount of his or her vested
interest, the nonvested portion of his or her account shall be forfeited and
shall be disposed of:



 
*
1.
during the Plan Year following the Plan Year in which the forfeiture arose.




 
T
2.
as of any Valuation or Allocation Date during the Plan Year (or as soon as
administratively feasible following the close of the Plan Year) in which the
former Participant receives payment of his or her vested benefit. 




 
*
3.
at the end of the Plan Year during which the former Participant incurs his or
her ___________ (1st, 2nd, 3rd, 4th or 5th) consecutive one-year Break in
Service.




 
*
4.
as of the end of the Plan Year during which the former Participant received full
payment of his or her vested benefit.




 
*
5.
as of the earlier of the first day of the Plan Year, or the first day of the
seventh month of the Plan Year following the date on which the former
Participant has received full payment of his or her vested benefit.




 
*
6.
as of the next Valuation or Allocation Date following the date on which the
former Participant receives full payment of his or her vested benefit.






XI.
MULTIPLE PLANS MAINTAINED BY THE EMPLOYER, LIMITATIONS ON ALLOCATIONS, AND
TOP-HEAVY CONTRIBUTIONS




 
A.
Plans Maintained By The Employer:




 
*
1.
This is the only Plan the Employer maintains. In the event that the allocation
formula results in an Excess Amount, such excess, after distribution of Employee
contributions pursuant to paragraph 10.2 of the Basic Plan Document #01, shall
be:




 
*
a.
Placed in a suspense account for the benefit of the Participant without the
crediting of gains or losses for the benefit of the Participant.




 
*
b.
Reallocated as additional Employer contributions to all other Participants to
the extent that they do not have any Excess Amount.



If no method is specified, the suspense account method will be used.

24

--------------------------------------------------------------------------------





 
T
2.
The Employer does maintain another Plan [including a Welfare Benefit Fund or an
individual medical account as defined in Code Section 415(l)(2)], under which
amounts are treated as Annual Additions and has completed the proper sections
below.




 
a.
If the Participant is covered under another qualified Defined Contribution Plan
maintained by the Employer, other than a Master or Prototype Plan:




 
T
i.
The provisions of Article X of the Basic Plan Document #01 will apply as if the
other plan were a Master or Prototype Plan.




 
*
ii.
The Employer has specified below the method under which the plans will limit
total Annual Additions to the Maximum Permissible Amount, and will properly
reduce any Excess Amounts in a manner that precludes Employer discretion.

     



Employers who maintained a qualified Defined Benefit Plan, prior to January 1,
2000, should complete Schedule C to document the preamendment operation of the
Plan.



 
b.
Allocation of Excess Annual Additions: In the event that the allocation formula
results in an Excess Amount, such excess, after distribution of Employee
contributions, shall be:




 
T
i.
Placed in a suspense account for the benefit of the Participant without the
crediting of gains or losses for the benefit of the Participant.




 
*
ii.
Reallocated as additional Employer contributions to all other Participants to
the extent that they do not have any Excess Amount.

 
If no method is specified, the suspense account method will be used.



 
B.
Top-Heavy Provisions:



In the event the Plan is or becomes Top-Heavy, the minimum contribution or
benefit required under Code Section 416 relating to Top-Heavy Plans shall be
satisfied in the elected manner:



 
*
1.
This is the only Plan the Employer maintains or ever maintained. The minimum
contribution will be satisfied by this Plan.




 
T
2.
The Employer does maintain another Defined Contribution Plan. The minimum
contribution will be satisfied by:




 
T
a.
this Plan.

 

 
 
*
b.

(Name of other Qualified Plan)

 

 
*
3.
The Employer maintains a Defined Benefit Plan. A method is stated below under
which the minimum contribution and benefit provisions of Code Section 416 will
be satisfied.

     

 
25

--------------------------------------------------------------------------------



XII.
ANTIDISCRIMINATION TESTING

 

 
For Plans which are being amended and restated for GUST, please complete
Schedule C outlining the preamendment operation of the Plan, as well as this
section of the Adoption Agreement. The testing elections made below will apply
to the future operation of the Plan.



*
A.
The Plan is not subject to ADP or ACP testing. The Plan does not offer Voluntary
After-tax or Required After-tax Contributions and it either meets the Safe
Harbor provisions of Section VII of this Adoption Agreement, or it does not
benefit any Highly Compensated Employees.



T
B.
Testing Elections:




 
*
1.
This Plan is using the Prior Year testing method for purposes of the ADP and ACP
Tests.




 
T
2.
This Plan is using the Current Year testing method for purposes of the ADP and
ACP Tests.



If no election is made, the Plan will use the Current Year testing method.



   
This election cannot be rescinded for a Plan Year unless (1) the Plan has been
using the Current Year testing method for the preceding 5 Plan Years or, if
lesser, the number of Plan Years the Plan has been in existence; or (2) the Plan
otherwise meets one of the conditions specified in IRS Notice 98-1 (or other
superseding guidance) for changing from the Current Year testing method. 



A Prototype Plan must use the same testing method for both the ADP and ACP tests
for Plan Years beginning on or after the date the Employer adopts its
GUST-restated Plan document.


*
C.
Testing Elections for the First Plan Year:



Complete only when Prior Year testing method election is made.



 
*
1.
If this is not a successor Plan, then for the first Plan Year this Plan permits
(a) any Participant to make Employee contributions, (b) provides for Matching
Contributions or (c) both, the ACP used in the ACP Test for Participants who are
Non-Highly Compensated Employees shall be such first Plan Year’s ACP. Do not
select this option if the Employer is using the “deemed 3%” rule.




 
*
2.
If this is not a successor Plan, then for the first Plan Year this Plan permits
any Participant to make Elective Deferrals, the ADP used in the ADP Test for
Participants who are Non-Highly Compensated Employees shall be such first Plan
Year’s ADP. Do not select this option if the Employer is using the “deemed 3%”
rule.



*
D.
Recharacterization:



Elective Deferrals may be recharacterized as Voluntary After-tax Contributions
to satisfy the ADP Test. The Employer must have elected to permit Voluntary
After-tax Contributions in the Plan for this election to be operable.
 
XIII.
VESTING




 
Participants shall always have a fully vested and nonforfeitable interest in
their Employee contributions (including Elective Deferrals, Required After-tax
and Voluntary After-tax Contributions), Qualified Matching Contributions
(“QMACs”), Qualified Non-Elective Contributions (“QNECs”) or Safe Harbor
Matching or Non-Elective Contributions and their investment earnings.




 
Each Participant shall acquire a vested and nonforfeitable percentage in his or
her account balance attributable to Employer contributions and their earnings
under the schedule(s) selected below except in any Plan Year during which the
Plan is determined to be Top-Heavy. In any Plan Year in which the Plan is
Top-Heavy, the Two-twenty vesting schedule [option (B)(4)] or the three-year
cliff schedule [option (B)(3)] shall automatically apply unless the Employer has
already elected a faster vesting schedule. If the Plan is switched to option
(B)(4) or (B)(3), because of its Top-Heavy status, that vesting schedule will
remain in effect even if the Plan later becomes non-Top-Heavy until the Employer
executes an amendment of this Adoption Agreement.


26

--------------------------------------------------------------------------------




 
A.
Vesting Computation Period:



A Year of Service for vesting will be determined on the basis of the (choose
one):



 
*
1.
Not applicable. All contributions are fully vested.




 
*
2.
Elapsed Time method.




 
T
3.
Hours of Service method. A Year of Service will be credited upon completion of
1000 Hours of Service. A Year of Service for vesting purposes will not be less
than 1 Hour of Service nor greater than 1,000 hours by operation of law. If left
blank, the Plan will use 1,000 hours.



The computation period for purposes of determining Years of Service and Breaks
in Service for purposes of computing a Participant's nonforfeitable right to his
or her account balance derived from Employer contributions:



 
*
4.
shall not be applicable since Participants are always fully vested.




 
*
5.
shall not be applicable, as the Plan is using Elapsed Time.




 
*
6.
shall commence on the date on which an Employee first performs an Hour of
Service for the Employer and each subsequent 12-consecutive month period shall
commence on the anniversary thereof.




 
T
7.
shall commence on the first day of the Plan Year during which an Employee first
performs an Hour of Service for the Employer and each subsequent 12-consecutive
month period shall commence on the anniversary thereof.



For Plans not using Elapsed Time, a Participant shall receive credit for a Year
of Service if he or she completes the number of hours specified above at any
time during the 12-consecutive month computation period. A Year of Service may
be earned prior to the end of the 12-consecutive month computation period and
the Participant need not be employed at the end of the 12-consecutive month
computation period to receive credit for a Year of Service.



 
B.
Vesting Schedules:



Select the appropriate schedule for each contribution type and complete any
blank vesting percentages from the list below and insert the option number in
the vesting schedule chart below.



 
 Years of Service
 
1
2
3
4
5
6
7
               
1.
Full and immediate Vesting
                     
2.
___%
100%
                         
3.
___%
___%
100%
                       
4.
___%
20%
40%
60%
80%
100%
                 
5.
___%
___%
20%
40%
60%
80%
100%
               
6.
10%
20%
30%
40%
60%
80%
100%
               
7.
20%
40%
60%
80%
100%
                   
8.
___%
___%
___%
___%
___%
___%
100%



27

--------------------------------------------------------------------------------



The percentages selected for schedule (8) may not be less for any year than the
percentages shown at schedule (5). 
 
Vesting Schedule Chart
 
Employer Contribution Type
     
7
 
All Employer Contributions
  
 
Safe Harbor Contributions (Matching or Non-Elective)
1
 
QMACs and QNECs
 
 
Non-Safe Harbor Match - Formula 1
 
 
Non-Safe Harbor Match - Formula 2
 
 
Match on Voluntary After-tax Contributions
 
 
Match on Required After-tax Contributions
 
 
Discretionary Contributions
7
 
Top-Heavy Minimum Contribution
   
Other Employer Contribution




 
C.
Service Disregarded for Vesting:




 
T
1.
Not applicable. All Service is recognized.




 
*
2.
Service prior to the Effective Date of this Plan or a predecessor plan is
disregarded when computing a Participant's vested and nonforfeitable interest.




 
*
3.
Service prior to a Participant having attained age 18 is disregarded when
computing a Participant's vested and nonforfeitable interest.



*
D.
Full Vesting of Employer Contributions for Current Participants:



Notwithstanding the elections above, all Employer contributions made to a
Participant’s account shall be 100% fully vested if the Participant is employed
on the Effective Date of the Plan (or such other date as entered herein): 
________________________________.
 
 
XIV.
SERVICE WITH PREDECESSOR ORGANIZATION




 
*
A.
Not applicable. The Plan does not recognize Service with any predecessor
organization.




 
T
B.
The Plan recognizes Service with all predecessor organizations.




 
*
C.
Service with the following organization(s) will be recognized for the Plan
purpose indicated:

 

   
Eligibility
Allocation
Accrual
Vesting
   
*      
*      
*      
   
*      
*      
*      

Attach additional pages as necessary.




XV.
IN-SERVICE WITHDRAWALS




 
A.
In-Service Withdrawals:




 
*
1.
In-service withdrawals are not permitted in the Plan.


28

--------------------------------------------------------------------------------




 
T
2.
In-service withdrawals are permitted in the Plan. Participants may withdraw the
following contribution types after meeting the following requirements (select
one or more of the following options):




 
Withdrawal Restrictions
Contribution Types
 
A
B
C
D
E
F
G
                   
a.
All Contributions
 
*
n/a
n/a
*
*
n/a
n/a
                   
b.
Voluntary After-tax
 
*
T
*
*
*
*
n/a
                   
c.
Required After-tax
 
*
 
*
*
*
*
n/a
                   
d.
Rollover
 
*
T
*
*
*
*
n/a
                   
e.
Transfer
 
*
T
*
*
*
*
*
                   
f.
Elective Deferrals
 
*
n/a
n/a
*
T
n/a
n/a
                   
g.
Qualified Non-Elective
 
*
n/a
n/a
*
T
n/a
n/a
                   
h.
Qualified Matching
 
*
n/a
n/a
*
*
n/a
n/a
                   
i.
Safe Harbor Matching
 
*
n/a
n/a
*
*
n/a
n/a
                   
j.
Safe Harbor Non-Elective
 
*
n/a
n/a
*
*
n/a
n/a
                   
k.
Vested Non-Safe Harbor Matching Formula 1
 
*
*
*
T
*
*
*
                   
l.
Vested Non-Safe Harbor Matching Formula 2
 
*
*
*
*
*
*
*
                   
m.
Vested Discretionary
 
*
*
*
T
*
*
*



Withdrawal Restriction Key



 
A.
Not available for in-service withdrawals.




 
B.
Available for in-service withdrawals.




 
C.
Participants having completed five years of Plan participation may elect to
withdraw all or any part of their Vested Account Balance.




 
D.
Participants may withdraw all or any part of their Account Balance after having
attained the Plan’s Normal Retirement Age.




 
E.
Participants may withdraw all or any part of their Vested Account Balance after
having attained age 59.5 (not less than age 59½).




 
F.
Participants may elect to withdraw all or any part of their Vested Account
Balance which has been credited to their account for a period in excess of two
years.




 
G.
Available for withdrawal only if the Participant is 100% vested.




 
B.
Hardship Withdrawals:




 
*
1.
Hardship withdrawals are not permitted in the Plan.




 
T
2.
Hardship withdrawals are permitted in the Plan and will be taken from the
Participant’s account as follows (select one or more of these options):  


29

--------------------------------------------------------------------------------




   
*
a.
Participants may withdraw Elective Deferrals.




   
T
b.
Participants may withdraw Elective Deferrals and any earnings credited as of
December 31, 1988 (or if later, the end of the last Plan Year ending before July
1, 1989).




 
*
c.
Participants may withdraw Rollover Contributions plus their earnings.




 
*
d.
Participants may withdraw Transfer Contributions plus their earnings.




 
*
e.
Participants may withdraw fully vested Employer contributions plus their
earnings.




 
*
f.
Participants may withdraw vested Non-Safe Harbor Matching Formula 1
Contributions plus their earnings.

 

 
*
g.
Participants may withdraw vested Non-Safe Harbor Matching Formula 2
Contributions plus their earnings.




 
*
h.
Participants may withdraw Qualified Matching Contributions and Qualified
Non-Elective Contributions plus their earnings, and the earnings on Elective
Deferrals which have been credited to the Participant’s account as of December
31, 1988 (or if later, the end of the last Plan Year ending before July 1,
1989).





XVI.
LOAN PROVISIONS



T
A.
Participant loans are permitted in accordance with the Employer’s established
loan procedures. 



T
B.
Loan payments will be suspended under the Plan as permitted under Code Section
414(u) in compliance with the Uniformed Services Employment and Reemployment
Rights Act of 1994.





XVII.
INVESTMENT MANAGEMENT




 
A.
Investment Management Responsibility:




 
*
1.
The Employer shall appoint a discretionary Trustee to manage the assets of the
Plan.




 
*
2.
The Employer shall retain investment management responsibility and/or authority.




 
T
3.
The party designated below shall be responsible for the investment of the
Participant’s account.




     
By selecting a box, the Employer is making a designation as to whom will have
authority to issue investment directives with respect to the specified
contribution type (check all applicable boxes):

 

   
Trustee
Employer
Participant
         
a.
All Contributions
n/a
n/a
T
         
b.
Employer Contributions
*
*
*
         
c.
Elective Deferrals
*
*
*
         
d.
Voluntary After-tax
*
*
*
         
e.
Required After-tax
*
*
*
   
 
   
f.
Safe Harbor Contributions
*
*
*
         
g.
Non-Safe Harbor Match Formula 1
*
*
*
         
h.
QMACs
*
*
*
         
i.
QNECs
*
*
*
         
j.
Non-Safe Harbor Match Formula 2
*
*
*
         
k.
Rollover Contributions
*
*
*
       
 
l.
Transfer Contributions
*
*
*

 
30

--------------------------------------------------------------------------------



To the extent that Participant self-direction was previously permitted, the
Employer shall have the right to either make the assets part of the general
fund, or leave them as self-directed subject to the provisions of the Basic Plan
Document #01.



 
B.
Limitations on Participant Directed Investments:

 

 
T
1.
Participants are permitted to invest among only those investment alternatives
made available by the Employer under the Plan.




 
*
2.
Participants are permitted to invest in any investment alternative permitted
under the Basic Plan Document #01.



*
C.
Insurance:



The Plan permits insurance as an investment alternative.


T
D.
ERISA Section 404(c):




   
The Employer intends to be covered by the fiduciary liability provisions with
respect to Participant directed investments under ERISA Section 404(c).





XVIII.
DISTRIBUTION OPTIONS




 
A.
Timing of Distributions [both (1) and (2) must be completed]:




 
1.
Distributions payable as a result of termination for reasons other than death,
Disability or retirement shall be paid c  [select from the list at (A)(3)
below].




 
2.
Distributions payable as a result of termination for death, Disability or
retirement shall be paid c [select from the list at (A)(3) below].




 
3.
Distribution Options:




 
a.
As soon as administratively feasible on or after the Valuation Date following
the date on which a distribution is requested or is otherwise payable.




 
b.
As soon as administratively feasible following the close of the Plan Year during
which a distribution is requested or is otherwise payable.




 
c.
As soon as administratively feasible following the date on which a distribution
is requested or is otherwise payable. (This option is recommended for daily
valuation plans.)




 
d.
As soon as administratively feasible after the close of the Plan Year during
which the Participant incurs ___________ (cannot be more than 5) consecutive
one-year Breaks in Service. [This formula can only be used in (A)(1).]


31

--------------------------------------------------------------------------------




 
e.
As soon as administratively feasible after the close of the Plan Year during
which the Participant incurs ___________ (cannot be more than 5) consecutive
one-year Breaks in Service. [This formula can only be used in (A)(2).]




 
f.
Only after the Participant has attained the Plan's Normal Retirement Age or
Early Retirement Age, if applicable.




 
B.
Required Beginning Date:



The Required Beginning Date of a Participant with respect to a Plan is (select
one from below):



 
*
1.
The April 1 of the calendar year following the calendar year in which the
Participant attains age 70½.




 
*
2.
The April 1 of the calendar year following the calendar year in which the
Participant attains age 70½ except that distributions to a Participant (other
than a 5% owner) with respect to benefits accrued after the later of the
adoption of this Plan or Effective Date of the amendment of this Plan must
commence no later than the April 1 of the calendar year following the later of
the calendar year in which the Participant attains age 70½ or the calendar year
in which the Participant retires.




 
T
3.
The later of the April 1 of the calendar year following the calendar year in
which the Participant attains age 70½ or retires except that distributions to a
5% owner must commence by the April 1 of the calendar year following the
calendar year in which the Participant attains age 70½.




     
Except that such Participant [x] may [ ] may not elect to begin receiving
distributions as of April 1 of the calendar year following the calendar year in
which the Participant attains age 70½. Any distributions made pursuant to such
an election will not be considered required minimum distributions. Such
distributions will be considered in-service distributions and as such, will be
subject to applicable withholding.



Plans which are an amendment or restatement of an existing Plan which provided
for the provisions of Code Section 401(a)(9) currently in effect prior to the
amendment of the Small Business Job Protection Act of 1996 must complete
Schedule C.



 
C.
Forms of Payment (select all that apply):




 
T
1.
Lump sum.




 
*
2.
Installment payments.




 
*
3.
Partial payments; the minimum amount will be $___________.




 
*
4.
Life annuity.




 
*
5.
Term certain annuity with payments guaranteed for ___________ years (not to
exceed 20).




 
*
6
Joint and [ ] 50%, [ ] 66⅔%, [ ] 75% or [ ] 100% survivor annuity.




 
*
7.
The default form of payment will be a direct rollover into an individual
retirement account or annuity for any “cash out” distribution made pursuant to
Code Sections 411(a)(7), 411(a)(11) and 417(e)(1).




 
T
8.
Cash.




 
*
9.
Employer securities.




 
T
10.
Other marketable securities.



The normal form of payment is determined at Section III(J) of this Adoption
Agreement.

32

--------------------------------------------------------------------------------




 
D.
Recalculation of Life Expectancy:




 
T
1.
Recalculation is not permitted.




 
*
2.
Recalculation is permitted. When determining installment payments in satisfying
the minimum distribution requirements under the Plan, and life expectancy is
being recalculated:




 
*
a.
only the Participant’s life expectancy shall be recalculated.




 
*
b.
both the Participant’s and Spouse’s life expectancy shall be recalculated.




 
*
c.
the Participant will determine whose life expectancy is recalculated.





XIX.
SPONSOR INFORMATION AND ACCEPTANCE




 
This Plan may not be used and shall not be deemed to be a Prototype Plan unless
an authorized representative of the Sponsor has acknowledged the use of the
Plan. Such acknowledgment that the Employer is using the Plan does not represent
that the Adoption Agreement (as completed) and Basic Plan Document have been
reviewed by a representative of the Sponsor or constitute a qualified retirement
plan.




 
Acknowledged and accepted by the Sponsor this __________ day of
________________, __________.

 
Name:
Barry Subkow     Title: Secretary      Signature:  

 
Questions concerning the language contained in and qualification of the
Prototype should be addressed to:
Barry Subkow


 
(Position): Secretary
(Phone Number):
610-337-7270



In the event that the Sponsor amends, discontinues or abandons this Prototype
Plan, notification will be provided to the Employer's address provided on the
first page of this Adoption Agreement.
 
33

--------------------------------------------------------------------------------



XX.
SIGNATURES



The Sponsor recommends that the Employer consult with its legal counsel and/or
tax advisor before executing this Adoption Agreement. The Employer understands
that its failure to properly complete or amend this Adoption Agreement may
result in failure of the Plan to qualify or disqualification of the Plan. The
Employer by executing this Adoption Agreement acknowledges that this is a legal
document with significant tax and legal ramifications.



 
A.
Employer:




   
This Adoption Agreement and the corresponding provisions of Basic Plan Document
#01 are adopted by the Employer this__________ day of _____________________,
___________.

 
Name of Employer:
Atlas America, Inc.    
Executed on behalf of the Employer by:
Matthew A. Jones     Title: Chief Financial Officer     Signature:  




   
Participating Employer:




   
Name and address of any Participating Employer.

       

 
This Adoption Agreement and the corresponding provisions of Basic Plan Document
#01 are adopted by the Participating Employer this__________ day of
_____________________, ___________.
 
Executed on behalf of the
Participating Employer by:
      Title:       Signature:  

  
Attach additional signature pages as necessary.



   
Employer's Reliance: The adopting Employer may rely on an Opinion Letter issued
by the Internal Revenue Service as evidence that the Plan is qualified under
Section 401 of the Internal Revenue Code only to the extent provided in
Announcement 2001-77, 2001-30 I.R.B. The Employer may not rely on the Opinion
Letter in certain other circumstances or with respect to certain qualification
requirements, which are specified in the Opinion Letter issued with respect to
the Plan and in Announcement 2001-77. In order to obtain reliance in such
circumstances or with respect to such qualification requirements, application
for a determination letter must be made to Employee Plans Determinations of the
Internal Revenue Service.



This Adoption Agreement may only be used in conjunction with Basic Plan Document
#01.
 
34

--------------------------------------------------------------------------------




 
B.
Trustee:



Trust Agreement:



 
*
Not applicable. Plan assets will be invested in Group Annuity Contracts. There
is no Trustee and the terms of the contract(s) will apply.




 
*
The Trust provisions used will be as contained in the Basic Plan Document #01.




 
T
The Trust provisions used will be as contained in the accompanying executed
Trust Agreement between the Employer and the Trustee attached hereto.




   
Complete the remainder of this section only if the Trust provisions used are as
contained in the Basic Plan Document #01.




   
Name and address of Trustee:



American Stock Transfer and Trust Company
2390 E. Camelback Rd.
Suite 240
Phoenix, AZ 85016



   
The assets of the Plan shall be invested in accordance with Article XIII of the
Basic Plan Document #01. The Employer's Plan and Trust as contained herein is
accepted by the Trustee this ____________ day of ____________________,
___________.

 

Accepted on behalf of the Trustee by:       Title:       Signature:      
Accepted on behalf of the Trustee by:       Title:       Signature:      
Accepted on behalf of the Trustee by:       Title:       Signature:  

 
35

--------------------------------------------------------------------------------


 

 
C.
Custodian: 




   
Custodial Agreement:

 

    T Not applicable. There is no Custodian.

 

   
*
Not applicable. Plan assets will be invested in Group Annuity Contracts. There
is no Custodian and the terms of the contract(s) will apply.

 

    *  The Custodial provisions used will be as contained in Basic Plan Document
#01.

 

   
*
The Custodial provisions used will be as contained in the accompanying executed
Custodial Agreement between the Employer and the Custodian attached hereto.




   
Complete the remainder of this section only if the Custodial provisions used are
as contained in the Basic Plan Document #01.

   

   
Name and address of Custodian:

       

 
The assets of the Plan shall be invested in accordance with Article XIII of the
Basic Plan Document #01. The Employer's Plan and Custodial Account as contained
herein are accepted by the Custodian this __________ day of ________________,
__________.
 

Accepted on behalf of the Custodian by:       Title:       Signature:  

  
36

--------------------------------------------------------------------------------




SCHEDULE A


PROTECTED BENEFITS
 
This Schedule includes any prior Plan protected benefits which are not available
in Basic Plan Document #01. Complete as applicable.


1.
Plan Provision: 

Former employees of AEG Holdings, Inc. who participated in the Atlas 401(k)
Profit Sharing Plan may have a QMAC account and/or Voluntary after-tax
contribution account.


Effective Date:
09/01/99



2.
Plan Provision:

Any retired or terminated Atlas Participant whose date of hire was before
September 1, 1999 may elect to receive the vested portion of his/her Account
distributed in (1) approximately equal monthly, quarterly, semi-annual or annual
installments over a period not to exceed the life expectancy of the Participant
or the joint life expectancies of the Participant and his Beneficiary (with such
life expectancy or expectancies determined on the basis of the applicable IRS
regulations), or (3) a transf


Effective Date:
09/01/99



3.
Plan Provision:

A Participant who is an Atlas employee may at any time withdraw any amount from
his/her Voluntary After-Tax Contribution Account and Employer Contribution
Account.
 
Effective Date:
09/01/99



4.
Plan Provision:

A Participant who is an Atlas employee who was employed before September 1, 1999
may withdraw up to the total value of his/her Employer Contribution Account as
valued as of October 1, 1999 in the event of hardship. The definition of
hardship withdrawal is the same for 401(k) withdrawals.


Effective Date:
09/01/99





5.
Plan Provision:

       

 

Effective Date:  

    
37

--------------------------------------------------------------------------------




SCHEDULE B


PRIOR PLAN PROVISIONS




This Schedule should be used if a prior plan contains provisions not found in
Basic Plan Document #01, or where the Employer wishes to document transactions
or historical provisions of the Employer’s Plan.


1.
Plan Provision: 

       

 

Effective Date:  

 
2.
Plan Provision:

       

 

Effective Date:  

 
3.
Plan Provision:

       

 

Effective Date:  

 
4.
Plan Provision:

       

 

Effective Date:  

 
5.
Plan Provision:

       

 

Effective Date:  

 
38

--------------------------------------------------------------------------------



SCHEDULE C


PREAMENDMENT OPERATION OF THE PLAN
 
The following are the adopting Employer’s elective Plan provisions which conform
the terms of this Prototype Plan to the preamendment operation of the Plan
during the transition period between the earliest effective date under GUST (as
defined below) and the effective date of adoption of this Prototype Plan and
Trust which takes into account all of the changes in the qualification
requirements made by the following: The Uruguay Round Agreements, Pub. L.
103-465 (GATT); The Uniformed Services Employment and Reemployment Rights Act of
1994, Pub. L. 103-353 (USERRA); The Small Business Job Protection Act of 1996,
Pub. L. 104-188 (SBJPA) [including Section 414(u) of the Internal Revenue Code];
The Taxpayer Relief Act of 1997, Pub. L. 105-34 (TRA’97); and The Internal
Revenue Service Restructuring and Reform Act of 1998, Pub. L. 105-206 (IRSRRA);
and The Community Renewal Tax Relief Act of 2000, Pub. L. 106-554 (CRA),
hereinafter referred to collectively as GUST. 


Complete as applicable and appropriate.
 
I.
Plan Provision: Highly Compensated Employees

 

 
For Plan Years beginning after 1996, the Employer may elect a “Top-Paid Group”
election and the Calendar Year Data election to determine the definition of
Highly Compensated Employee:




 
*
A.
Top-Paid Group Election: A Participant (who is not a 5% owner at any time during
the determination year or the look-back year) who earned more than $80,000 as
indexed for the look-back year is a Highly Compensated Employee if the Employee
was in the Top-Paid Group for the look-back year. The election was applicable
for:




 
*
1.
1997 Plan Year.

 
*
2.
1998 Plan Year.

 
*
3.
1999 Plan Year.

 
*
4.
2000 Plan Year.

 
*
5.
2001 Plan Year.

 
*
6.
2002 Plan Year.




 
*
B.
Calendar Year Data Election: In determining who is a Highly Compensated Employee
(other than a 5% owner) the Employer makes a calendar year data election. The
look-back year is the calendar year beginning with or within the look-back year.
The election was applicable for:




 
*
1.
1998 Plan Year.

 
*
2.
1999 Plan Year.

 
*
3.
2000 Plan Year.

 
*
4.
2001 Plan Year.

 
*
5.
2002 Plan Year.



If the elections above are made, such election shall apply to all Plans
maintained by the Employer.



 
*
C.
Calendar Year Calculation Election (for 1997 Plan Year only): Indicate below
whether the Calendar Year calculation election was made for Plan Years beginning
in 1997:




 
*
Yes
 
*
No

 
II.
Plan Provision:  Family Aggregation

 

 
Did the Pre-SBJPA Family Aggregation rules of Code Sections 401(a)(17)(a) and
414(q)(6), both in effect for Plan Years beginning before January 1, 1997,
continue to apply for any purpose for Plan Years beginning after 1996? 




 
*
No

 
39

--------------------------------------------------------------------------------


 
*
Yes; explain the application:                       If this rule was
subsequently discontinued, indicate when rule no longer applied:            

 
Employers who adopt this Prototype Plan may not elect to continue to apply the
pre-SBJA Family Aggregation rules.
 
III.
Plan Provision:  Combined Plan Limit of Code Section 415(e)



Did the Employer maintain a Defined Benefit Plan prior to January 1, 2000?



 
*
Yes
T
No




 
Did the Plan continue to apply the combined Plan limit of Code Section 415(e)
(as in effect for Limitation Years beginning before January 1, 2000) in
limitation years beginning after December 31, 1999, to the extent that such
election conforms to the Plan’s operation?




 
*
Yes
*
No



If yes, specify provisions below that will satisfy the 1.0 limitation of Code
Section 415(e). Such language must preclude Employer discretion. The Employer
must also specify the interest and mortality assumptions used in determining
Present Value in the Defined Benefit Plan.
 

       




 
Employers who adopt this Prototype Plan may not elect to continue to apply the
combined Plan limit of Code Section 415(e) in years beginning after the date the
Employer adopts its GUST-related Plan.

 
IV.
Plan Provision: Nondiscrimination Testing



The Small Business Job Protection Act permits the Employer to use the ADP and/or
ACP of Non-Highly Compensated Employees for the prior year or current year in
determining whether the plan satisfied the nondiscrimination tests.


Employers who adopt this Prototype Plan must use the same testing method for
both the ADP and ACP tests for Plan Years beginning on or after the date the
Employer adopts this GUST-restated Plan. This restriction does not apply with
respect to Plan Years beginning before the date the Employer adopts this
GUST-restated plan.



 
1.
ADP Testing Election:




 
*
a.
Current year data for all Participants was used.

 

 
*
1.  1997 Plan Year. 

 
*
2.  1998 Plan Year.

 
*
3.
1999 Plan Year.

 
*
4.
2000 Plan Year.

 
*
5.
2001 Plan Year.

 
*
6.
2002 Plan Year.




 
*
b.
Prior year data for Participants who are Non-Highly Compensated Employees was
used.

  

 
*
1.  1997 Plan Year.

 
*
2.  1998 Plan Year.

 
*
3.
1999 Plan Year.

 
*
4.
2000 Plan Year.

 
*
5.
2001 Plan Year.

 
*
6.
2002 Plan Year.

 
40

--------------------------------------------------------------------------------




 
2.
ACP Testing Election:




 
*
a.
Current year data for all Participants was used.




 
*
1.
1997 Plan Year.

 
*
2.
1998 Plan Year.

 
*
3.
1999 Plan Year.

 
*
4.
2000 Plan Year.

 
*
5.
2001 Plan Year.

 
*
6.
2002 Plan Year.




 
*
b.
Prior year data for Participants who are Non-Highly Compensated Employees was
used.




 
*
1.
1997 Plan Year.

 
*
2.
1998 Plan Year.

 
*
3.
1999 Plan Year.

 
*
4.
2000 Plan Year.

 
*
5.
2001 Plan Year.

 
*
6.
2002 Plan Year.

 
V.
Plan Provision: First Plan Year Testing Elections




 
For a new 401(k) Plan, the Employer could use either the current or prior year
testing methods as well as a rule that deems the prior year ADP/ACP to be 3%.




 
1.
ADP Testing Election:




 
*
a.
Current year data for all Participants was used.




 
*
1.
1997 Plan Year.

 
*
2.
1998 Plan Year.

 
*
3.
1999 Plan Year.

 
*
4.
2000 Plan Year.

 
*
5.
2001 Plan Year.

 
*
6.
2002 Plan Year.




 
*
b.
Current year data for Participants who are Highly Compensated Employees will be
used. The ADP for Participants who are Non-Highly Compensated Employees was
assumed to be 3% or the actual ADP if greater.




 
*
1.
1997 Plan Year.

 
*
2.
1998 Plan Year.

 
*
3.
1999 Plan Year.

 
*
4.
2000 Plan Year.

 
*
5.
2001 Plan Year.

 
*
6.
2002 Plan Year.




 
2.
ACP Testing Election:




 
*
a.
Current year data for all Participants was used.




 
*
1.
1997 Plan Year.

 
*
2.
1998 Plan Year.

 
*
3.
1999 Plan Year.

 
*
4.
2000 Plan Year.

 
*
5.
2001 Plan Year.

 
*
6.
2002 Plan Year.


41

--------------------------------------------------------------------------------




 
*
b.
Current year data for Participants who are Highly Compensated Employees will be
used. The ACP for Participants who are Non-Highly Compensated Employees was
assumed to be 3% or the actual ACP if greater.




 
*
1.
1997 Plan Year.

 
*
2.
1998 Plan Year.

 
*
3.
1999 Plan Year.

 
*
4.
2000 Plan Year.

 
*
5.
2001 Plan Year.

 
*
6.
2002 Plan Year.



VI.
Plan Provision: Distribution Alternatives For Participants Who Are Not A More
Than 5% Owner



Select (A), (B), (C) and/or (D), whichever is applicable. Subsection (D) must be
selected to the extent that there would otherwise be an elimination of a
pre-retirement age 70½ distribution option for Employees other than those listed
above.



 
*
A.
Any Participant who has not had a separation from Service who had attained age
70½ in years after 1995 may elect by April 1 of the calendar year following the
calendar year in which the Participant attained age 70½ (or by December 31,
1997, in the case of a Participant attaining age 70½ in 1996) to defer
distributions until the calendar year in which the Participant retires. If no
such election is made, the Participant will begin receiving distributions by the
April 1 of the calendar year following the calendar year in which the
Participant attained age 70½ (or by December 31, 1997, in the case of a
Participant attaining age 70½ in 1996).




 
*
B.
Any Participant who has not had a separation from Service and is currently in
benefit payment status because of attainment of age 70½ in years prior to 1997
may elect to stop distributions and recommence by the April 1 of the calendar
year following the calendar year in which the Participant retires. There is
either (select one):




 
*
1.
a new Annuity Starting Date upon recommencement, or

 
*
2.
no new Annuity Starting Date upon recommencement.




 
*
C.
Any Participant who has not had a separation from Service, and is currently in
benefit payment status because of attainment of age 70½ in 1997 or in a later
year (or attained age 70½ in 1996, but had not commenced required minimum
distributions in 1996) may elect to stop distributions and recommence by the
April 1 of the calendar year following the calendar year in which the
Participant retires. There is either (select one):




 
*
1.
a new Annuity Starting Date upon recommencement, or

 
*
2.
no new Annuity Starting Date upon recommencement.




 
*
D.
The pre-retirement distribution option is only eliminated with respect to
Employees who reach age 70½ in or after a calendar year that begins after the
later of December 31, 1998, or the adoption of the amendment to the Plan. The
pre-retirement age 70½ distribution option is an optional form of benefit under
which benefits are payable in a particular distribution form (including any
modifications that may be elected after benefit commencement) and commencing at
a time during the period that begins on or after January 1 of the calendar year
following the calendar year in which an Employee attains age 70½ and ends April
1 of the immediately following calendar year.



VII.
Plan Provision: Mandatory Cash-out Rule




 
*
For Plan Years beginning after August 5, 1997, the $3,500 cash-out limit is
increased to $5,000.


42

--------------------------------------------------------------------------------




VIII. 
Plan Provision: 30-Day Waiver Period

 
For Plan Years beginning after December 31, 1996, if the Plan is subject to the
Joint and Survivor rules did the Plan provide distributions prior to the
expiration of the 30-day waiting period?



 
*
Yes
*
No

 
IX. 
Plan Provision: Suspension of Loan Repayments



On or after December 12, 1994, did the Employer permit the suspension of loan
repayments due to qualified military leave?



 
*
Yes
*
No



Effective Date:
   

 
X. 
Plan Provision: Hardship Distributions Treated as Eligible Rollover
Distributions



The Employer had the option with respect to Hardship distributions made after
December 31, 1998 to treat as eligible rollover distributions, or to delay the
Effective Date until January 1, 2000. Hardship distributions were not treated as
eligible rollover distributions effective as of:



 
*
January 1, 1999

 
*
January 1, 2000

 
*
Other (specify date):

 

XI.
Plan Provision: 401(k) Safe Harbor Provisions




 
For Plan Years beginning after 1998, the Employer may implement safe harbor
provisions under Code Sections 401(m)(11) and 401(k)(12). Did the Plan elect
safe harbor status?

 

 
*
Yes

 

 
T
No

 

 
If yes, enter the formulas below:



 
Date Plan Year Begins
 
Section 401(k)
 
Section 401(m)
______/_______/99
 
 
______/_______/00
 
 
______/_______/01
 
 
______/_______/02
 
 

 
XII.
Other Plan Provisions:

       

 

Effective Date:    



43

--------------------------------------------------------------------------------




SCHEDULE D


SAFE HARBOR ELECTIONS FOR FLEXIBLE NON-ELECTIVE CONTRIBUTION
 
The following elections are made with regard to the Plan’s Safe Harbor status
pursuant to Section VII herein. For Plan Years indicated below, the Plan hereby
invokes a Safe Harbor status in accordance with IRS Notices 98-52 and 2000-3.


For all Plan Years in which this Safe Harbor election is being made, the
limitations and restrictions found in Section VII herein apply.


1.
For the Plan Year beginning _____ and ending _____, the Employer hereby invokes
a Safe Harbor status as provided in IRS Notice 2000-3. The Safe Harbor
Contribution will be an amount equal to _____% (not less than 3%) of
Compensation. This election is made on this _____ day of _____, _____ (date may
not be later than 30 days prior to the end of the Plan Year in which such
election is being made).



2.
For the Plan Year beginning _____ and ending _____, the Employer hereby invokes
a Safe Harbor status as provided in IRS Notice 2000-3. The Safe Harbor
Contribution will be an amount equal to _____% (not less than 3%) of
Compensation. This election is made on this _____ day of _____, _____ (date may
not be later than 30 days prior to the end of the Plan Year in which such
election is being made).



3.
For the Plan Year beginning _____ and ending _____, the Employer hereby invokes
a Safe Harbor status as provided in IRS Notice 2000-3. The Safe Harbor
Contribution will be an amount equal to _____% (not less than 3%) of
Compensation. This election is made on this _____ day of _____, _____ (date may
not be later than 30 days prior to the end of the Plan Year in which such
election is being made).



4.
For the Plan Year beginning _____ and ending _____, the Employer hereby invokes
a Safe Harbor status as provided in IRS Notice 2000-3. The Safe Harbor
Contribution will be an amount equal to _____% (not less than 3%) of
Compensation. This election is made on this _____ day of _____, _____ (date may
not be later than 30 days prior to the end of the Plan Year in which such
election is being made).



5.
For the Plan Year beginning _____ and ending _____, the Employer hereby invokes
a Safe Harbor status as provided in IRS Notice 2000-3. The Safe Harbor
Contribution will be an amount equal to _____% (not less than 3%) of
Compensation. This election is made on this _____ day of _____, _____ (date may
not be later than 30 days prior to the end of the Plan Year in which such
election is being made).

 
44

--------------------------------------------------------------------------------




SCHEDULE E


COLLECTIVE AND COMMINGLED FUNDS
 
The Trustee is authorized to invest all or any part of the Fund in the following
Collective and Commingled Funds as provided for in the Basic Plan Document #01:




1.


2.


3.


4.


5.


6.


7.


8.


9.


10.
 
45

--------------------------------------------------------------------------------




AMENDMENT
TO THE
 NONSTANDARDIZED 
CASH OR DEFERRED PROFIT-SHARING PLAN
ADOPTION AGREEMENT #010


1.
Except as otherwise noted, effective as of the first day of the first Plan Year
beginning after December 31, 2001, Section VI of the Nonstandardized Cash or
Deferred Profit-Sharing Plan Adoption Agreement #010 entitled “EMPLOYEE
CONTRIBUTIONS” is amended by adding the following new sections:




 
“J”.
Catch-up Contributions (select one):




 
T
1.
Shall apply to contributions after 06/29/05. (enter December 31, 2001 or a later
date).




 
*
2.
Shall not apply.

 

 
K.
Direct Rollovers:



The Plan will accept a Direct Rollover of an Eligible Rollover Distribution from
(check each that apply): 



 
*
1.
A Qualified Plan described in Code Section 401(a) or 403(a), excluding Voluntary
After-tax Contributions.




 
*
2.
A Qualified Plan described in Code Section 401(a) or 403(a), including Voluntary
After-tax Contributions.




 
*
3.
An annuity contract described in Code Section 403(b), excluding Voluntary
After-tax Contributions.




 
*
4.
An eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or an agency or instrumentality of a state or
political subdivision of a state.




 
L.
Participant Rollover Contributions from Other Plans:



The Plan will accept a Participant Rollover Contribution of an Eligible Rollover
Distribution from (check only those that apply):



 
*
1.
A Qualified Plan described in Code Section 401(a) or 403(a).




 
*
2.
An annuity contract described in Code Section 403(b).




 
*
3.
An eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state.




 
M.
Participant Rollover Contributions from IRAs:



The Plan (select one):



 
T
1.
will



1

--------------------------------------------------------------------------------





 
*
2.
will not



accept a Participant Rollover Contribution of the portion of a distribution from
an Individual Retirement Account [which was not used as a conduit] or Annuity
described in Code Section 408(a) or 408(b) that is eligible to be rolled over
and would otherwise be includable in gross income.



 
N.
Effective Date of Direct Rollover and Participant Rollover Contribution
Provisions:



The provisions of (K), (L) and (M) above as they apply to Paragraph 4.4 of the
Basic Plan Document #01 entitled “Rollover Contributions” shall be effective
06/30/05 (enter a date no earlier than January 1, 2002).”


2.
Section VIII(A) of the Nonstandardized Cash or Deferred Profit-Sharing Plan
Adoption Agreement #010 entitled, “Matching Employer Contributions” will be
amended effective 06/30/05 by the addition of a new paragraph 6, which shall
read as follows:




 
“6.
Catch-Up Contributions:




 
*
a.
Catch-Up contributions made by the Participants will not be matched by the
Employer.

 

 
T
b.
Catch-Up Contributions made by the Participants will be matched on the same
formula, terms and conditions as provided in Section VIII of the Adoption
Agreement. A Matching Contribution will be made on the basis of the contribution
type(s) selected below:




 
T
i.
Elective Deferrals

 
*
ii.
403(b) Deferrals”



3.
Section XI of the Nonstandardized Cash or Deferred Profit-Sharing Plan Adoption
Agreement #010 entitled, “MULTIPLE PLANS MAINTAINED BY THE SAME EMPLOYER,
LIMITATIONS ON ALLOCATIONS, AND TOP-HEAVY CONTRIBUTIONS” will be amended
effective 06/30/05 by the addition of a new paragraph (C) which shall read as
follows:




 
“C.
Minimum Benefits for Employees Also Covered Under Another Plan:



The Employer should describe below the extent, if any, to which the Top-Heavy
Minimum Benefit requirements of Code Section 416(c) and paragraph 14.2 of the
Basic Plan Document #01 shall be met in another plan. Please list the name of
the other plan, the minimum benefit that will be provided under such other plan,
and the Employees who will receive the minimum benefit under such other plan.”
 

       



4.
Section XIII of the Nonstandardized Cash or Deferred Profit-Sharing Plan
Adoption Agreement #010 entitled, “VESTING” will be amended effective
__________________ by the addition of a new paragraph (E) which shall read as
follows:




 
Note:
First select to whom the vesting schedule will apply. Number 1 should be elected
if only active Participants' Matching Contributions accounts will be affected.
Letter (a) should be selected if the Employer wishes only to change the vesting
schedule for contributions made to the Plan after December 31, 2001. Letter (b)
should be selected if the Employer wants to change the vesting schedule for all
Matching Contributions to the Plan (regardless of when made). Number 2 should be
selected if the Employer wants to change the vesting schedule on Matching
Contributions for all Participants - regardless of whether they are active or
inactive. The applicable vesting schedule shall be selected from number 3
through 7 below.



2

--------------------------------------------------------------------------------





 
“E.
Vesting of Employer Matching Contributions:




 
*
1.
Participants who have completed one Hour of Service after 2001




 
*
a.
The vesting schedule of Employer Matching Contributions as described in
paragraph 9.2 of the Basic Plan Document #01 shall be selected below and shall
apply only to account balances derived from Employer Matching Contributions
attributable to a Plan Year beginning after December 31, 2001.




 
*
b.
The vesting schedule of Employer Matching Contributions as described in
paragraph 9.2 of the Basic Plan Document #01 shall be selected below and shall
apply to all Participants with an account balance derived from Employer Matching
Contributions.




 
*
2.
All Plan Participants:



The vesting schedule of Employer Matching Contributions as described in
paragraph 9.2 of the Basic Plan Document #01 shall be selected below and shall
apply to all Participants with an account balance derived from Employer Matching
Contributions.


The vesting schedule for Employer Matching Contributions shall be as follows:



 
*
3.
Not applicable. There are no Matching Contributions made to the Plan.




 
T
4.
Not applicable. The current formula(s) are equal to or greater than the three
year cliff or six year graded vesting schedules.




 
*
5.
A Participant’s account balance derived from Employer Matching Contributions
shall be fully and immediately vested.




 
*
6.
A Participant’s account balance derived from Employer Matching Contributions
shall be nonforfeitable upon the Participant’s completion of three (3) years of
vesting Service.




 
*
7.
A Participant’s account balance derived from Employer Matching Contributions
shall vest according to the following schedule:



Years of Vesting Service
Vested Percentage
   
2
  20%
3
  40%
4
  60%
5
  80%
6
100%

 
3

--------------------------------------------------------------------------------




5.
Section XV of the Nonstandardized Cash or Deferred Profit-Sharing Plan Adoption
Agreement #010 entitled, “IN-SERVICE WITHDRAWALS” will be amended by the
addition of a new paragraph (C) which shall read as follows:




 
“C.
Suspension Period for Hardship Distribution (select one):




 
T
1.
A Participant who receives a distribution in calendar year 2001 on account of
Hardship shall be prohibited from making Elective Deferrals and Voluntary
After-tax Contributions under this and all other plans of the Employer for six
(6) months after receipt of the distribution or until January 1, 2002, if later.




 
*
2.
A Participant who receives a distribution in calendar year 2001 on account of
Hardship shall be prohibited from making Elective Deferrals and Voluntary
After-tax Contributions under this and all other plans of the Employer for the
period specified in the provisions of the Plan relating to suspension of
Elective Deferrals that were in effect prior to this Amendment.”



6.
Section XVIII of the Nonstandardized Cash or Deferred Profit-Sharing Plan
Adoption Agreement #010 entitled, “DISTRIBUTION OPTIONS” will be amended
effective 06/30/05 by the addition of the following:




 
“E.
Treatment of Rollovers in Application of Involuntary Cash-out Provisions:



The Plan (select one):



 
T
Elects to exclude Rollover Contributions in determining the value of the
Participant's nonforfeitable account balance for purposes of the Plan's
involuntary cash-out rules.




 
*
Does not elect to exclude Rollover Contributions in determining the value of the
Participant's nonforfeitable account balance for purposes of the Plan's
involuntary cash-out rules.



If the Employer has elected to exclude Rollover Contributions, the election
shall apply with respect to distributions made after 06/29/05 (enter a date no
earlier than December 31, 2001) with respect to Participants who separated from
Service after 06/29/05 (enter the date; this date may be earlier than December
31, 2001).”



 
F.
Distribution Upon Severance from Employment:



Distribution upon severance from employment as described in paragraph 6.6(d) of
the Basic Plan Document #01 shall apply for distributions after 06/30/05 (enter
a date no earlier than December 31, 2001):



 
T
regardless of when the severance from employment occurred.




 
*
for severance from employment occurring after _______________ (enter the
Effective Date if different than the Effective Date above).”


4

--------------------------------------------------------------------------------



Executed, this ______________________ day of ______________, _______  .
 

 
Atlas America, Inc.
 
Name of Employer
             
Signed by
               
Signature
 


5

--------------------------------------------------------------------------------




AMENDMENT TO THE ADOPTION AGREEMENT FOR THE
FINAL AND TEMPORARY MINIMUM DISTRIBUTION RULES
OF CODE SECTION 401(a)(9)




Except as otherwise noted, effective as of the first day of the first Plan Year
beginning after December 31, 2001, on the Adoption Agreement the section
entitled “Distribution Options” is amended by adding the following new section
to the Adoption Agreement.


Minimum Distribution Requirements


Check and complete Section A below if any required minimum distributions for the
2002 distribution calendar year were made in accordance with the §401(a)(9)
Final and Temporary Regulations.


T
A.
Effective Date of Plan Amendment for Section 401(a)(9) Final and Temporary
Treasury Regulations.




 
Article XVII, Minimum Distribution Requirements, applies for purposes of
determining Required Minimum Distributions for Distribution Calendar Years
beginning with the 2003 calendar year, as well as Required Minimum Distributions
for the 2002 Distribution Calendar Year that are made on or after 06/29/05
(insert Effective Date).



Check and complete any of the remaining sections if you wish to modify the rules
in paragraphs 17.7 and 17.12 of Article XVII of the Plan.


T
B.
Election to Apply 5-Year Rule to Distributions to Designated Beneficiaries: 



If the Participant dies before distributions begin and there is a designated
Beneficiary, distribution to the designated Beneficiary is not required to begin
by the date specified in paragraph 17.7 of the Basic Plan Document #01 but the
Participant’s entire interest will be distributed to the designated Beneficiary
by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death. If the Participant’s surviving Spouse is the Participant’s
sole designated Beneficiary and the surviving Spouse dies after the Participant
but before distributions to either the Participant or the surviving Spouse
begin, this election will apply as if the surviving Spouse were the Participant.


This election will apply to:



 
T
1.
All distributions.




 
*
2.
The following distributions:



__________________________________


T
C.
Election to Allow Participants or Beneficiaries to Elect 5-Year Rule:



Participants or Beneficiaries may elect on an individual basis whether the
5-year rule or the life expectancy rule in paragraph 17.7 and 17.12 of the Basic
Plan Document #01 applies to distributions after the death of a Participant who
has a designated Beneficiary. The election must be made no later than the
earlier of September 30 of the calendar year in which distribution would be
required to begin under paragraph 17.7, or by September 30 of the calendar year
which contains the fifth anniversary of the Participant’s (or, if applicable,
surviving Spouse’s) death. If neither the Participant nor Beneficiary makes an
election under this paragraph, distributions will be made in accordance with
paragraph 17.7 and 17.12 of the Basic Plan Document #01 and, if applicable, the
elections in section B above.

1

--------------------------------------------------------------------------------



*
D.
Election to Allow Designated Beneficiary Receiving Distributions Under 5-Year
Rule to Elect Life Expectancy Distributions:



A designated Beneficiary who is receiving payments under the 5-year rule may
make a new election to receive payments under the life expectancy rule until
December 31, 2003, provided that all amounts that would have been required to be
distributed under the life expectancy rule for all distribution calendar years
before 2004 are distributed by the earlier of December 31, 2003 or the end of
the 5-year period.




IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
__________________ day of __________________, ________ .



 
Atlas America, Inc.
 
Name of Employer
             
Signed by
               
Signature
 

 
2 

--------------------------------------------------------------------------------



















